 



EXHIBIT 10.30

AGREEMENT OF PURCHASE AND SALE AND

ESCROW INSTRUCTIONS

FOR

ENTERPRISE CENTER

4100 and 4120 Lafayette Center Drive

and

15100 and 15120 Enterprise Court, Chantilly, Virginia

Date: January 27, 2005

 



--------------------------------------------------------------------------------



 



AGREEMENT OF PURCHASE AND
SALE OF PROPERTY
AND ESCROW INSTRUCTIONS

4100 and 4120 Lafayette Center Drive
and
15100 and 15120 Enterprise Court, Chantilly, Virginia

     THIS AGREEMENT OF PURCHASE AND SALE OF PROPERTY AND ESCROW INSTRUCTIONS
(this “Agreement”) is made and entered into as of January 27, 2005, by and
between Enterprise Dulles, LLC, a Virginia limited liability company (“Seller”),
and First Potomac Realty Investment Limited Partnership, a Delaware limited
partnership (“Buyer”).

RECITALS:

     R-1. Seller is the owner of the Property (as hereinafter defined) located
in Chantilly, Virginia, as legally and more particularly described on Exhibit A
attached hereto.

     R-2. Buyer wishes to purchase, and Seller wishes to sell, the Property on
the terms and conditions set forth herein.

     NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, and good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Buyer hereby agree as
follows:

     Article 1 of this Agreement consists of definitions for certain of the
defined terms that are used throughout this Agreement.

     Article 2 of this Agreement constitutes instructions to “Escrow Agent” (as
such term is defined below), as well as agreements between Buyer and Seller.

     Article 3 of this Agreement consists of further agreements between Buyer
and Seller, with which Escrow Agent need not be concerned (except as otherwise
directed in Article 2). Escrow Agent may rely entirely on the instructions
contained in Article 2; however, as between Buyer and Seller, the provisions of
Article 3 shall control if there is any inconsistency between those provisions
and the instructions in Article 2.

ARTICLE 1
DEFINITIONS

     The following terms, wherever used in this Agreement, shall have the
respective meanings set forth below:

     1.1. Actual Knowledge. “Actual Knowledge” means the actual (and not the
constructive) current knowledge of the person or entity making a representation
or warranty in this Agreement to his or its “Actual Knowledge”, and does not
imply any inspection,

2



--------------------------------------------------------------------------------



 



examination or other inquiry undertaken by such person or entity to determine
the accuracy of any representation, warranty or other statement made to such
person’s or entity’s “Actual Knowledge” in this Agreement or in any of Seller’s
Closing Documents or Buyer’s Closing Documents, as applicable.

     1.2. Agreement. “Agreement” has the meaning set forth in the first
paragraph of the preamble.

     1.3. Broker. “Broker” means Matan Realty, LLLP.

     1.4. Buyer. “Buyer” has the meaning set forth in the first paragraph of the
preamble.

     1.5. Buyer’s Knowledge. “Buyer’s Knowledge” means the Actual Knowledge of
Nicholas R. Smith, an officer of Buyer, and does not imply any inspection,
examination or other inquiry undertaken by Buyer or said individual to determine
the accuracy of any representation, warranty or other statement made “to Buyer’s
Knowledge” in this Agreement or in any of Buyer’s Closing Documents.

     1.6. Buyer’s Closing Documents. “Buyer’s Closing Documents” has the meaning
specified in the last sentence of Section 2.2.2.

     1.7. Closing. “Closing” means the execution and delivery by Seller of the
Seller Closing Documents and by Buyer of the Buyer Closing Documents, as
applicable, concurrently with the disbursement by the Title Company of the
Purchase Price to Seller as at a “New York-style” closing in conformity with the
terms and provisions of this Agreement.

     1.8. Closing Date. “Closing Date” means on or before the second (2nd)
Business Day following the Parties’ receipt of the Existing Lender Approvals (as
defined in Section 3.3.6 below), but in no event later than March 15, 2005.

     1.9. Closing Indemnity Agreement. “Closing Indemnity Agreement” shall mean
a separate written indemnification agreement for the Seller and for the Buyer
covering the respective indemnities set forth in Section 2.5.2 and
Section 3.5.2.

     1.10. Day and Business Day. The term “day” means a calendar day, and the
term “Business Day” means any day on which commercial banks are generally open
for business in the Commonwealth of Virginia. Any period of time specified in
this Agreement that would otherwise end upon a non-Business Day shall be
extended to, and shall end upon, the next following Business Day.

     1.11. Deposit. “Deposit” has the meaning specified in Section 2.1.1.1.

     1.12. Effective Date. “Effective Date” means the last date on which the
Seller and the Buyer have executed and delivered this Agreement, as indicated by
the later of the dates appearing next to their respective signatures below.

3



--------------------------------------------------------------------------------



 



     1.13. Environmental Law. “Environmental Law” shall mean any environmental
or health and safety-related law, regulation, rule, ordinance, order or
determination of any governmental or judicial authority at the federal, state,
or local level, to the extent applicable to the Property, including, but not
limited to, the Comprehensive Response, Compensation and Liability Act, as
amended (“CERCLA”), the Resource Conservation and Recovery Act, as amended
(“RCRA”), the Federal Clean Water Act, as amended, the Toxic Substances Control
Act, as amended, and the Hazardous Materials Transportation Act, as amended.

     1.14. Environmental Reports. “Environmental Reports” means, collectively,
the reports for the Property that are identified in the Schedule of
Environmental Reports attached hereto as a part of Exhibit M.

     1.15. Escrow Agent. “Escrow Agent” means Chicago Title Insurance Company
having an address at 19 East Fayette Street, Suite 300, Baltimore, Maryland
21202, Attn: Albert E. Sikorsky, III.

     1.16. Escrow. “Escrow” means the escrow established by and pursuant to this
Agreement, with Escrow Agent, as applicable, for purposes of consummating the
sale and purchase of the Property in accordance with this Agreement.

     1.17. Existing Title Policy. “Existing Title Policy” means that certain
owner’s policy of title insurance for the Property (Policy No. 5312-426460),
dated November 21, 2000, issued to Seller by Commercial Title Group, Inc., as
Agent for Fidelity National Title Insurance Company of New York.

     1.18. Feasibility Period. “Feasibility Period” means the period that
commences on the Effective Date and that expires on February 11, 2005.

     1.19. Feasibility Period Expiration Date. “Feasibility Period Expiration
Date” means February 11, 2005.

     1.20. Hazardous Substance. “Hazardous Substance” means any pollutant,
contaminant, toxic substance, hazardous waste, hazardous material, hazardous
substance, petroleum or petroleum product, asbestos, polychlorinated biphenyls,
underground or aboveground storage tanks and the contents thereof including,
without limitation, any such materials defined in or regulated pursuant to any
Environmental Law.

     1.21. Improvements. “Improvements” mean all of the buildings, improvements,
fixtures, structures, utilities and amenities on the Land.

     1.22. Land. “Land” means that certain parcel of land that is legally and
more particularly described on Exhibit A attached hereto, together with all
easements, benefits, rights, privileges and other rights appurtenant thereto
(“Land”).

     1.23. Laws. “Laws” means any and all constitutions, statutes, ordinances,
rules, regulations, orders, rulings or decrees of the United States, or of the
state, county, city, other municipality, political subdivision, or governmental
or quasi-governmental authority having

4



--------------------------------------------------------------------------------



 



jurisdiction or otherwise operating where the Property is located, or any
agency, division, district, court or other authority thereof.

     1.24. Lease. “Lease” means (1) any of the leases of commercial space within
the Improvements identified in the Schedule of Leases (Rent Roll) attached
hereto as Exhibit D; and (2) any lease of space within the Improvements entered
into after the Effective Date subject to and in conformity with the provisions
set forth in Section 3.2.1(xvii). “Leases” mean, collectively, every Lease.

     1.25. Parties and Party. “Parties” means, collectively, Buyer and Seller
and “Party” means either of the Buyer or Seller, as the case may be.

     1.26. Permit. “Permit” means any permit, certificate, license or other form
of authorization or approval issued by a government agency or authority and
legally required for the occupancy and use of the Property or any component
thereof (including, without limitation, any certificates of occupancy with
respect to the Improvements) in Seller’s possession on Effective Date. “Permits”
means, collectively, every Permit.

     1.27. Permitted Exceptions. “Permitted Exceptions” means with respect to
the Real Property (i) liens for all real property taxes and general and special
assessments for the current year that are not yet due and payable, (ii) liens or
encumbrances arising out of any activity of Buyer with respect to the Real
Property, (iii) the Leases and the lien securing the Existing Financing,
(iv) title exceptions reflected in the Title Commitment and matters reflected on
the Survey as updated by a Buyer’s Survey Update, if applicable, that are not
objected to by Buyer or are otherwise deemed to be “Permitted Exceptions”
pursuant to the title review process set forth in Section 2.3.2, expressly
including all standard “printed form” exceptions and exclusions from coverage
customarily included within the form of a policy for owner’s title insurance.
Notwithstanding anything to the contrary set forth in this Agreement, the term
Permitted Exceptions expressly excludes any liens, monetary encumbrances or
judgments affecting title to the Property, all of which, subject to the
conditions and limitations set forth in Section 2.3.4, shall be released of
record by Seller at its sole cost and expense on or before Closing pursuant to
Section 2.3.4, except for the lien securing the Existing Financing and except
for any liens or encumbrances referenced in clause (ii) above.

“Permitted Exception” means any of the Permitted Exceptions.

     1.28. Personal Property. “Personal Property” means all of the non-affixed
equipment, trade fixtures, furnishings, furniture, appliances, equipment,
decorative items, inventory, supplies, tools and other tangible personal
property owned by Seller and used or held for use in operation of the Real
Property, including, without limitation, the personal property listed on
Exhibit C hereto.

     1.29. Plans. “Plans” means the plans and specifications for the original
construction of the applicable Improvements, together with any subsequent
material modifications thereof, to the extent such items are in the Seller’s
possession on the Effective Date.

5



--------------------------------------------------------------------------------



 



     1.30. Property. “Property” means collectively (i) the Real Property;
(ii) the Personal Property, (iii) the Service Contracts; (iv) all of Seller’s
rights in or to condemnation awards and insurance proceeds (to the extent not
applied to restoration) relating to the Real Property, subject to the terms set
forth herein; (v) all assignable warranties, guaranties, bonds, claims and
rights, if any, in favor of Seller relating to the construction, maintenance,
operation or repair of the Real Property or any component thereof, if any;
(vi) all of Seller’s right, title and interest in and to any assignable
drawings, plans, specifications, surveys, manuals and contracts relating to
construction, maintenance and operation of the Real Property or the Personal
Property that are in Seller’s possession on the Effective Date; (vii) all
Permits applicable to the Real Property; (viii) all of Seller’s interest in and
under all of the Leases including unapplied security deposits held by Seller in
connection therewith, which shall be credited against the Purchase Price payable
by Buyer at Closing hereunder; and (ix) all other tangible and intangible
property or rights which Seller owns or in which Seller has an interest in
connection with its ownership and operation of the Real Property, to the extent
the same are assignable.

     1.31. Purchase Price. “Purchase Price” means the purchase price being paid
by Buyer to Seller for the Property, as specified in Section 2.1.

     1.32. Real Property. “Real Property” means, collectively, the Land and the
Improvements.

     1.33. Seller. “Seller” has the meaning set forth in the first paragraph of
the preamble.

     1.34. Seller’s Knowledge. “Seller’s Knowledge” means, as the context of
this Agreement may require, the Actual Knowledge of Mark C. Matan, and does not
imply or require any inspection, examination or other inquiry undertaken by
Seller or the said individual to determine the accuracy of any representation,
warranty or other statement made “to Seller’s Knowledge” in this Agreement or in
any of Seller’s Closing Documents. Seller represents, however, that Mark C.
Matan is the individual to whom material facts relevant to the matters covered
by the representations and warranties of Seller that are set forth in this
Agreement would be reported in the ordinary course of business. Notwithstanding
the foregoing, or anything else set forth in this Agreement to the contrary,
(i) Mark C. Matan shall not have any personal liability whatsoever under this
Agreement; (ii) none of the officers, directors, stockholders, employees,
agents, principals, members, partners or affiliates of the Seller shall have any
personal liability whatsoever under this Agreement; and (iii) Buyer and Buyer’s
officers, directors, employees, principals and affiliates hereby expressly
disclaim and waive any and all rights they may have to bring any actions or
claims against Mark C. Matan, or any of the officers, directors, stockholders,
employees, agents, principals, members, partners or affiliates of Seller for or
in connection with the provisions of this paragraph or in connection with any
representations and/or warranties that are made throughout this Agreement to the
applicable “Seller’s Knowledge”, as herein defined.

     1.35. Seller Representative. “Seller Representative” means Mark C. Matan.

     1.36. Seller’s Closing Documents. “Seller’s Closing Documents” has the
meaning specified in the last sentence of Section 2.2.1.

6



--------------------------------------------------------------------------------



 



     1.37. Service Contract. “Service Contract” means any written contract or
other arrangement for the provision of services relating to the construction,
maintenance, repair or operation of the Property; excluding, however, any
property management contract or arrangement. “Service Contracts” mean,
collectively, every Service Contract.

     1.38. Surveyor. “Surveyor” means Lavelle & Associates, Inc.

     1.39. Survey. “Survey” means that certain ALTA/ACSM Survey of the Real
Property prepared by and most recently certified by the Surveyor.

     1.40. Tenant. “Tenant” means any tenant or lessee under a Lease.

     1.41. Title Commitment. “Title Commitment” means a commitment for title
insurance acquired by Buyer at its cost from the Title Company in connection
with its proposed acquisition of the Real Property and the issuance of the Title
Policy.

     1.42. Title Company. “Title Company” means Chicago Title Insurance Company.

     1.43. Title Policy. “Title Policy” means an ALTA owner’s policy of title
insurance, in the amount of the Purchase Price, insuring, at standard rates
(excluding endorsement premiums), fee simple title to the Real Property pursuant
to the Title Commitment, under the latest ALTA standard full coverage owner’s
title insurance policy form, which shall contain no exceptions except for the
Permitted Exceptions and shall be dated as of the Closing Date, as more fully
described below in Section 2.3.3.

     1.44. Other Definitions. Terms defined in any other part of this Agreement
shall have the defined meanings wherever capitalized herein. As used in this
Agreement, the terms “herein,” “hereof” and “hereunder” refer to this Agreement
in its entirety and are not limited to any specific sections; and the term
“person” means any natural person, other legal entity, or combination of natural
persons and/or other legal entities acting as a unit. Wherever appropriate in
this Agreement, the singular shall be deemed to refer to the plural and the
plural to the singular, and pronouns of certain genders shall be deemed to
comprehend either or both of the other genders.

ARTICLE 2
COVENANT OF PURCHASE AND SALE AND INSTRUCTIONS TO ESCROW AGENT

     In accordance with and subject to the terms and conditions of this
Agreement, for and in consideration of the Purchase Price, Seller shall sell to
Buyer, and Buyer shall purchase from Seller, the Property. No later than two
(2) Business Days after the Effective Date, Buyer shall deliver a copy of this
Agreement to Escrow Agent, and Escrow Agent shall promptly notify Seller
Representative on behalf of the Seller, of such delivery and shall evidence its
agreement to act as Escrow Agent hereunder by countersigning and delivering to
Buyer and Seller a copy of this Agreement.

7



--------------------------------------------------------------------------------



 



     In connection with the administration of Escrow and Closing, Buyer and
Seller hereby agree, and advise and instruct Escrow Agent, as follows:

     2.1 Purchase Price. The Purchase Price for the Property shall be Twenty
Nine Million Five Hundred Thousand Dollars ($29,500,000.00) (the “Purchase
Price”), which shall be payable as provided below.



  2.1.1   Buyer’s Deposit.

2.1.1.1 Buyer’s Deposit. Within two (2) business days after full execution of
this Agreement by Buyer and Seller, Buyer shall deliver to Escrow Agent a
deposit (the “Deposit”) either, at Buyer’s election, (i) in the form of cash or
immediately available federal funds in the amount of Seven Hundred Fifty
Thousand Dollars ($750,000.00), to be held in escrow in an interest bearing
account; or (ii) in the form of an irrevocable commercial letter of credit
(collectively with any additional letters of credit or replacements therefor or
extensions thereof being referred to herein as the “Credit”), having an
expiration date no earlier than six (6) months after the Effective Date of this
Agreement, and issued by a bank or other financial institution that is
acceptable to Seller in its reasonable discretion and capable of being drawn in
person at a financial institution located in the Washington, DC metropolitan
area. The Deposit whether in the form of cash or Credit, shall be dealt with by
the Escrow Agent in conformity with the terms of this Agreement. All interest
earned on the Deposit shall be paid to the Party entitled to receive the Deposit
pursuant to the terms of this Agreement. The term “Deposit”, as used in this
Agreement, shall include any interest that may accrue on any cash Deposit. Any
Credit given as the Deposit shall be issued to the Seller and Escrow Agent, as
their interests may appear, by a commercial banking institution reasonably
acceptable to Seller, shall be delivered to Escrow Agent, and shall be in
substantially the form of Exhibit R attached hereto and incorporated herein by
this reference. Any Credit may be drawn upon: (1) by Seller, if Buyer is in
default of its obligations under this Agreement beyond any applicable notice and
cure period specified herein; or (2) by Escrow Agent, if the Credit is due to
expire within thirty (30) days and the expiration date of the Credit has not
been extended as required by the terms of this Section 2.1.1. In the event that
the Credit shall be due to expire prior to the Closing Date, Buyer shall, at
least thirty (30) days prior to the expiration of the Credit or each subsequent
Credit, substitute a replacement Credit or cause the issuer to extend the
expiration date of the Credit in such intervals of up to six (6) months each
from time to time as may be necessary to cause the expiration date of the Credit
to be at least thirty (30) days after the reasonably anticipated Closing Date.
If the Credit has not been extended or a replacement Credit substituted therefor
as hereinabove required, Escrow Agent shall, upon the written direction of
Seller, draw upon the Credit, in which event the funds received upon such draw
shall be deemed to constitute the Deposit and shall be deposited in conformity
with the provisions of Section 2.1.1.2, and otherwise shall be held and dealt
with as provided in this Agreement for a cash Deposit. Whenever Seller is
entitled to the Deposit as provided in this Agreement, Escrow Agent shall, upon
the written direction of Seller, immediately

8



--------------------------------------------------------------------------------



 



deliver the Credit to Seller. Whenever Escrow Agent is required to draw against
the Credit as provided in this Agreement, Escrow Agent shall promptly do so and
hold the proceeds thereof in escrow as provided in this Agreement for a cash
Deposit. If a dispute shall arise with respect to the Deposit, Escrow Agent
shall continue to hold any Credit or other Deposit pursuant to the terms of this
Section 2.1.1, and Buyer shall extend the maturity of the Credit for periods of
up to six (6) months each as necessary from time to time to permit resolution of
such dispute prior to the expiration of the Credit, and the provisions of this
Section 2.1.1 permitting the Credit to be drawn shall apply in the event Buyer
shall fail to extend the Credit as required at any time. The obligations of the
Escrow Agent with respect to the Deposit shall be governed by the terms and
conditions set forth below in this Article 2.

2.1.1.2 Investment of Cash Deposit. Any cash Deposit, while held in Escrow,
shall be held by the Escrow Agent in escrow and invested in an interest bearing
money market account that is mutually approved by Seller and Buyer, such
approval not to be unreasonably withheld, conditioned or delayed. All interest
earned on any cash Deposit while in Escrow shall be added to, and become part
of, the Deposit.

2.1.1.3 Application of Deposit. In the event that Buyer terminates this
Agreement after the Effective Date in conformity with Buyer’s rights hereunder,
Escrow Agent shall, immediately upon receipt of written notice thereof from both
Buyer and Seller to Escrow Agent deliver the Deposit to Buyer; provided,
however, that if Buyer terminates this Agreement pursuant to the terms and
conditions of Section 2.4 hereof on or before the Feasibility Period Expiration
Date, then Escrow Agent shall return the Deposit to Buyer upon its receipt of
such Buyer’s written request and without authorization from the Seller. If
Buyer, in breach of its obligations under this Agreement, defaults in its
obligations to purchase the Property subject to and in conformity with the terms
and conditions of this Agreement, Seller, as its sole and exclusive remedy
hereunder, shall be entitled to receive the Deposit as liquidated damages (and
not as a penalty), as more fully provided in Section 3.22. At Closing, Escrow
Agent shall apply any cash Deposit against the Purchase Price, or if the Deposit
is in the form of a Credit, Escrow Agent shall return the Credit to Buyer.
Following the Feasibility Period Expiration Date, the Deposit shall be
non-refundable to the Buyer except in the event of a failed condition precedent
to the obligation of the Buyer to close hereunder as set forth in Section 3.3 or
in the event of a default by Seller under this Agreement which remains uncured
beyond any applicable notice and cure period provided in this Agreement.

2.1.1.4 Duties and Liabilities of Escrow Agent. Escrow Agent shall not be liable
to either of the Parties in connection with the performance of any duty imposed
upon Escrow Agent hereunder for any action taken by Escrow Agent in good faith
in conformity with the provisions of this Agreement in holding or dealing with
the Deposit, except for the negligence or misconduct of Escrow Agent. Escrow
Agent may act upon any instrument or other writing believed by

9



--------------------------------------------------------------------------------



 



Escrow Agent in good faith to be genuine and to be executed and presented by the
proper person. Escrow Agent shall have no duties or responsibilities other than
as expressly set forth herein. In the event that (i) Escrow Agent shall be
uncertain as to its rights or duties hereunder, (ii) Escrow Agent shall receive
instructions from Buyer or Seller or the issuer of the Credit (if applicable)
which, in the reasonable opinion of Escrow Agent, are in conflict with any of
the provisions hereof, or (iii) Escrow Agent shall receive conflicting demands
from Buyer or Seller or the issuer of the Credit (if applicable) with respect to
the Deposit or directing Escrow Agent to take any action with respect to the
Deposit, Escrow Agent may take affirmative steps in order to terminate its
duties hereunder by depositing the Deposit with the clerk of court for the
Circuit Court for Montgomery County, Maryland in an action for interpleader,
naming the conflicting claimants as parties in such action. The reasonable costs
and expenses of Escrow Agent in connection with filing such an interpleader
action, not to exceed a total of $5,000, shall be divided equally between Buyer
and Seller.

2.1.1.5 EINs. For the information of Escrow Agent, the Employer Identification
Number of the Buyer is 52-2057842 and the Employer Identification Number of
Seller is 52-2277293.

2.1.2 Balance of the Purchase Price (and Other Funds Required for Closing). On
the Closing Date, Buyer shall take title to the Property, with the Property
remaining subject to the lien of the “Existing Deed of Trust” (as defined below
in Section 2.3.5.1) and the terms and conditions of the other “Existing
Financing Documents” (as defined below in Section 2.3.5.1), and Buyer shall
deposit in Escrow with Escrow Agent immediately available federal funds in an
amount equal to the difference between the Purchase Price and the outstanding
principal balance under the “Existing Note” (as defined below in
Section 2.3.5.1) on the Closing Date, plus Buyer’s share of Closing costs under
Section 2.6, plus the balance as of the Closing Date of the “Existing Lender
Escrows” (as defined below in Section 2.3.5.4) held by the “Existing Lender” (as
defined below in Section 2.3.5.1), minus the amount of any cash Deposit (if
applicable), and plus or minus (as the case may be) the net amount of prorations
and other credits under Section 2.5.

2.2 Escrow Deposits.

2.2.1 By Seller. On the Closing Date, Seller shall deposit or cause to be
deposited in Escrow the following:

(i) A special warranty deed duly executed by Seller, conveying fee simple title
in and to the Property subject to the Permitted Exceptions (the “Deed”).

(ii) An Assignment and Assumption of Leases and Security Deposits duly executed
by Seller assigning to Buyer all of the Leases and unapplied Security Deposits,
with Buyer assuming all of the obligations of Seller under the Leases which
accrue after the Closing Date (the “Lease

10



--------------------------------------------------------------------------------



 



Assignment”).

(iii) An Assignment and Assumption of Service Contracts duly executed by Seller
assigning to Buyer all of the Service Contracts, with Buyer assuming all of the
obligations of Seller under the Service Contracts which accrue after the Closing
Date (the “Service Contracts Assignment”).

(iv) A Bill of Sale duly executed by Seller conveying to Buyer all of the
Personal Property (the “Bill of Sale”).

(v) The Closing Indemnity Agreement for the Property duly executed by the Seller
(the “Closing Indemnity Agreement”).

(vi) A FIRPTA Certificate duly executed by Seller with respect to the Property
subject to and in conformity with the terms and provisions of this Agreement.

(vii) A Seller’s Closing Certificate, dated as of Closing, duly executed by
Seller, subject to and in conformity with the terms and provisions of this
Agreement, that all of the warranties and representations contained in
Section 3.2.1 are true and correct in all material respects as of the Closing
Date, except for matters specified in such Seller’s Closing Certificate, which
matters must be reasonably satisfactory to Buyer.

(viii) The original (or, where an original is not available, a copy) of each
Lease, Service Contract, all Plans for the Property, all Environmental Reports
for the Property and all Property Document Deliveries for the Property (the
“Originals”); provided, however, that, instead of delivering the Originals and
other documents and materials identified above to Buyer through Escrow, Seller
may deliver any or all of the Originals directly to Buyer.

(ix) All tenant files pertaining to the operation of the Property not
theretofore delivered, subject to Seller’s continued right of access thereto for
a reasonable period after Closing for proper purposes.

(x) An Owner’s Affidavit from Seller for the Property subject to and in
conformity with the terms and provisions of this Agreement.

(xi) A “gap” indemnity agreement from Seller for the Property subject to and in
conformity with the terms and provisions of this Agreement and as is customarily
required by the Title Company in connection with conducting a “New York style”
closing.

(xii) Such other documents as the Title Company may reasonably require to effect
Closing on the purchase and sale of the Property, on terms and conditions
reasonably acceptable to Seller, including, but not limited

11



--------------------------------------------------------------------------------



 



to, such documents that are applicable to Seller as reflected on Schedule B-1 to
the Title Commitment.

(xiii) The Final Certified Rent Roll for the Property (as defined in Section
3.3.5).

(xiv) A General Assignment and Assumption Agreement duly executed by Seller
assigning to Buyer all assignable Permits and Plans with respect to the
Property, with Buyer assuming all of the obligations of Seller in connection
with such assignable Permits and Plans which accrue after the Closing Date (the
“General Assignment”).

(xv) Such documents as may be reasonably required to permit Buyer to take title
to the Property subject to the lien of the Existing Deed of Trust and the other
Existing Financing Documents, on terms and conditions reasonably acceptable to
Seller.

(xvi) Such other documents and instruments as may be reasonably required from
Seller to consummate the transaction contemplated by this Agreement with respect
to the Property subject to and in conformity with the terms and provisions
hereof on terms and conditions reasonably acceptable to Seller.

Each of the documents specified in this Section 2.2.1 (collectively, “Seller’s
Closing Documents”) shall, as applicable, have been duly executed and, if
appropriate, acknowledged, by Seller and shall be subject to and in conformity
with the terms and provisions hereof, and otherwise in form and content
reasonably acceptable to both Seller and Buyer (to extent that the form of any
such document is not attached to this Agreement).

2.2.2 By Buyer. In addition to the deposit of funds under Section 2.1.2, on the
Closing Date, the Buyer shall duly execute, deliver and deposit or cause to be
deposited in Escrow the following:

(i) Counterparts of the Lease Assignment.

(ii) Counterparts of the Service Contracts Assignment.

(iii) Counterparts of the Bill of Sale.

(iv) Counterparts of the General Assignment.

(v) Counterparts of the Closing Indemnity Agreement for the Property.

(vi) Buyer’s Closing Certificate, dated as of Closing, duly executed by Buyer,
subject to and in conformity with the terms and provisions of this Agreement,
that all of the warranties and representations contained in

12



--------------------------------------------------------------------------------



 



Section 3.2.2 are true and correct in all material respects as of the Closing
Date, except for matters specified in such Buyer’s Closing Certificate, which
matters are reasonably satisfactory to Seller.

(vii) Such other documents as the Title Company may reasonably require to effect
Closing on the purchase and sale of the Property, on terms and conditions
reasonably acceptable to Buyer, including, but not limited to, such documents
that apply to Buyer as reflected on Schedule B-1 to the Title Commitment.

(viii) Such documents as may be reasonably required to permit Buyer to take
title to the Property subject to the lien of the Existing Deed of Trust and the
other Existing Financing Documents, on terms and conditions reasonably
acceptable to Buyer, including, without limitation, all guaranties that the
Existing Lender requires to approve the assumption of the Existing Financing by
Buyer consistent with the requirements, terms and conditions of the Existing
Financing Documents.

(ix) Such other documents and instruments as may be reasonably required from
Buyer to consummate the transaction contemplated by this Agreement with respect
to the Property subject to and in conformity with the terms and provisions
hereof and on terms and conditions reasonably acceptable to Buyer.

Each of the documents specified in this Section 2.2.2 (“Buyer’s Closing
Documents”) shall have been duly executed and, if appropriate, acknowledged by
Buyer, and shall be subject to and in conformity with the terms and provisions
hereof, and otherwise in form and content reasonably acceptable to both Seller
and Buyer (to extent that the form of any such document is not attached to this
Agreement).

2.3 Due Diligence; Title Insurance; Existing Financing.

2.3.1 Buyer shall have the right at any time to examine title to, and the
operation and condition of, the Property and receive copies of any and all
documents relating to title to, or the operation or condition of, the Property,
and, subject to the rights of Tenants at the Property, to enter upon, test,
study, survey, inspect, and conduct engineering, architectural, environmental,
soil, economic and other tests on the Property as Buyer deems necessary or
desirable in order to evaluate the Property; provided, however, that Buyer shall
(i) give Seller reasonable prior written notice of the time and place of such
entry, in order to permit a representative of Seller to accompany Buyer;
(ii) use its best efforts not to interfere with the operations of the Property
or any Tenant thereof; (iii) restore any damage to the Property or any adjacent
property caused by such actions; (iv) not enter into any Tenant’s leased
premises or communicate with any Tenant unless accompanied by Seller or a
Seller’s representative in each instance; (v) prior to entry onto the Property,
furnish Seller with a certificate of general liability and property damage
insurance maintained by Buyer with single occurrence coverage of at least
$1,000,000 (and aggregate coverage of $2,000,000) and naming Seller and its
property manager as

13



--------------------------------------------------------------------------------



 



additional insureds; and (vi) not conduct any environmental investigations or
testing other than a standard “Phase I” investigation, without the prior written
approval of Seller in its sole and absolute discretion. Seller shall reasonably
cooperate with Buyer (at no cost, liability or expense to Seller) in Buyer’s
conducting such due diligence, and Seller hereby grants to Buyer access to the
Property to conduct such due diligence subject to the terms and provisions of
this Agreement.

2.3.2 Prior to the Effective Date, Seller has delivered to Buyer, and Buyer
hereby acknowledges receipt of, the Existing Title Policy and the Survey.
Promptly following the Effective Date, (i) Buyer shall order the Title
Commitment from the Title Company; and (ii) Buyer may order an update of the
Survey from an engineering firm selected by Buyer (the “Buyer’s Survey Update”).
On or before the Feasibility Period Expiration Date (the “Title/Survey Objection
Date”), Buyer shall advise the Seller by written notice (the “Buyer’s Title
Objection Notice”) of any objections that Buyer may have to (1) the title
exceptions reflected in the Title Commitment; (2) any matters reflected on the
Survey, as updated by the Buyer’s Survey Update, if applicable; and (3) any
zoning matters affecting the Property. Any title exceptions reflected in the
Title Commitment or matters reflected on the Survey, as updated by the Buyer’s
Survey Update, if applicable, or zoning matters affecting the Property, as to
which Buyer does not object in the Buyer’s Title Objection Notice shall be
included within the meaning of the term “ Permitted Exceptions”. By no later
than five (5) Business Days after the Title/Survey Objection Date, Seller shall
advise Buyer by written notice (the “Seller’s Title Notice”) as to whether
Seller intends to correct the objectionable matters reflected in the Buyer’s
Title Objection Notice. Seller shall have no obligation whatsoever to correct
any objectionable matters reflected in the Buyer’s Title Objection Notice,
subject to Section 2.3.4 below. In the event that Buyer does not receive a
Seller’s Title Notice or Seller’s Title Notice does not address any of the
objectionable matters raised by Buyer in Buyer’s Title Objection Notice, Seller
shall be deemed to have elected not to cure any such objectionable items raised
in Buyer’s Title Objection Notice. Any objectionable matters that Seller agrees
to correct in its sole and absolute discretion shall be corrected by Seller
prior to Closing and the correction of such objectionable matters by Seller
shall be a condition precedent to Buyer’s obligations to proceed to Closing
hereunder. Notwithstanding the foregoing provision, any objectionable matter(s)
that Seller agrees to correct, but is unable to correct prior to Closing, shall
not constitute a default on the part of the Seller, but shall simply be a failed
condition precedent to the obligation of the Buyer to close hereunder. In
addition to (and not in limitation of) Buyer’s other termination rights
specified in Section 2.4, if the Seller’s Title Notice reflects that Seller does
not intend to correct some or all of the objectionable matters specified in the
Buyer’s Title Objection Notice or if Seller is deemed to have elected not to
cure such items, Buyer shall have the right, exercisable by written notice to
the Seller given on or before the earlier to occur of (i) the fifth (5th)
Business Day following Buyer’s receipt of Seller’s Title Notice, or (ii) the
tenth (10th) business day following Buyer’s delivery of Buyer’s Title Objection
Notice, in the event that Buyer does not receive a Seller’s Title Notice
addressing all items raised in Buyer’s Title Objection Notice, to terminate this
Agreement. Buyer’s failure to timely respond shall be deemed Buyer’s option to
terminate this Agreement. In the event that Buyer elects not to terminate this
Agreement and to proceed to Closing hereunder, the matters reflected in Buyer’s
Title Objection Notice that Seller elects not to correct (as

14



--------------------------------------------------------------------------------



 



reflected in the Seller’s Title Notice) shall be deemed “Permitted Exceptions”
hereunder.

2.3.3 Issuance of Title Policy. Buyer shall have the right to cause the Title
Company to issue to Buyer as soon as practicable after Closing the Title Policy
pursuant to the Title Commitment in the amount of the Purchase Price insuring
good of record and in fact and marketable fee simple title to the Property.

2.3.4 Satisfaction and Removal of Liens, Monetary Encumbrances and Judgments.
Notwithstanding any other provision hereof, on or before Closing (or from
proceeds of Closing), Seller shall be obligated at its sole cost and expense to
satisfy and release of record: (i) any mechanics’, materialman or similar liens,
and any monetary liens evidencing a claim against Seller for the satisfaction of
any monetary obligations in a liquidated amount (including any tax and/or
judgment liens other than real estate tax liens and assessments which are a lien
but not yet billed, or not yet due and payable) for an aggregate liquidated sum
of up to $500,000 filed against the Property and affecting title to the
Property, and Seller shall convey the Property free and clear of all such liens,
encumbrances and judgments; and (ii) all liens securing any financing obtained
by Seller, except for the lien of the Existing Deed of Trust and other Existing
Financing Documents; provided, however, that nothing contained herein shall
obligate the Buyer to proceed to Closing in the event that any such liens,
encumbrances or judgments encumber the Property on the Closing Date (regardless
of whether Seller is obligated to remove the same as provided in this
Section 2.3.4).

2.3.5. Existing Financing.

2.3.5.1 The Property is currently encumbered by and subject to the lien of an
existing deed of trust securing a loan previously advanced by Secore Financial
Corporation (the “Existing Deed of Trust”), with the Existing Deed of Trust
being in the original principal amount of Eighteen Million Six Hundred Fifty
Thousand Dollars ($18,650,000.00), with a current outstanding principal balance
of approximately Eighteen Million Thirty Six Thousand Five Hundred Fifty Five
and 36/100 Dollars ($18,036,555.36) (the “Existing Financing”), which Existing
Financing is currently held by Wells Fargo Bank Minnesota, NA, as Trustee (the
“Existing Lender”). The Existing Financing is evidenced by a promissory note
dated November 21, 2000 in the original face amount of Eighteen Million Six
Hundred Fifty Thousand Dollars ($18,650,000.00), bearing interest at the rate of
eight and 03/100 percent (8.03%) per annum, payable in monthly installments of
principal and interest in the amount of One Hundred Thirty Seven Thousand Two
Hundred Thirty Seven Dollars and Thirty Three Cents ($137,237.33) (the “Existing
Note”). The Existing Lender is the current holder of the Existing Note and the
beneficiary of the Existing Deed of Trust. A list of all of the documents
evidencing and securing the Existing Financing (collectively, the “Existing
Financing Documents”) is attached hereto as Exhibit Q.

2.3.5.2 Subject to the terms and conditions of this Agreement, at Closing, Buyer
shall take title to the Property, with the Property remaining subject to the
lien of the Existing Deed of Trust and the terms and conditions of the other
Existing

15



--------------------------------------------------------------------------------



 



Financing Documents. During the period from the Effective Date and until Closing
hereunder, Seller and Buyer shall use diligent, commercially reasonable, good
faith efforts to obtain the approval of the Existing Lender to the transactions
contemplated by this Agreement and a written release executed by the Existing
Lender of all obligations of Kenneth A. Huntsman, C. Michael Armstrong, William
O. Grabe, and Mark C. Matan under or in connection with the Existing Financing
in form and content reasonably acceptable to each of them (the “Existing
Financing Release”). The obligations of the Seller to proceed to Closing
hereunder shall be conditioned upon the Seller receiving at Closing the Existing
Financing Release.

2.3.5.3 Seller covenants, agrees and warrants to the Buyer as follows with
respect to the Existing Financing: (i) the list of the Existing Financing
Documents attached hereto as Exhibit Q constitutes all of the documents or
instruments evidencing or securing the Existing Financing, there being no
amendments or modifications thereto except as noted on Exhibit Q hereto; (ii) if
not previously delivered, within five (5) Business Days after the Effective Date
hereof, Seller shall deliver to Buyer, true, correct and complete copies of each
the Existing Financing Documents listed on Exhibit Q hereto; and (iii) Seller
shall until Closing (A) fully and timely perform its payment and other material
obligations under the Existing Financing Documents; (B) not make any voluntary
principal prepayments of the Existing Note (i.e., no principal payments greater
than those mandatory principal payments presently required by the terms of the
Existing Note); and (C) not join in or consent to any modifications of the
Existing Financing Documents without Buyer’s prior written consent thereto in
each instance which consent may be granted or withheld in Buyer’s reasonable
discretion.

2.3.5.4 The obligations of the Buyer to proceed to Closing hereunder shall be
conditioned upon Buyer receiving at Closing evidence that Seller has paid the
mortgage payment due and payable for the month in which Closing occurs and a
statement (which may be included as a part of any loan assignment and/or
assumption agreement) from the Existing Lender (the “Existing Lender
Statement”), dated no more than ten (10) Business Days prior to Closing, setting
forth the following with respect to the Existing Financing: (i) the outstanding
principal balance of the Existing Note; (ii) the interest rate payable on the
Existing Note and the latest date to which interest has been paid thereon;
(iii) the current balance of the escrow accounts for real property taxes and
insurance premiums, the current balance of the replacement reserves, the current
balance of the tenant improvement and/or leasing commission reserves, and any
other reserve or escrow accounts required to be maintained pursuant to the terms
of the Existing Financing Documents (collectively the “Existing Lender
Escrows”); and (iv) the amount of the required monthly payment to each such
escrow or reserve and the latest date to which such payments have been made.
Seller agrees to reasonably cooperate with Buyer, at no cost to Seller (other
than its own legal fees), in obtaining the Existing Lender Statement and
otherwise causing the Existing Lender to permit the Buyer to take title to the
Property at Closing, with

16



--------------------------------------------------------------------------------



 



the Property remaining subject to the lien of the Existing Deed of Trust. Buyer
shall pay the costs associated with the assumption of the Existing Financing as
and when required, including, without limitation, all assumption fees,
application fees, non-refundable deposit fees or retainers, and all other
charges required to be paid to the Existing Lender and all of the Existing
Lender’s legal fees and other consultant fees, which obligations shall survive
Closing or other termination of this Agreement.

     2.4 Termination Prior to Feasibility Period Expiration Date. Buyer shall
have the right, in its sole and absolute discretion, to either proceed to
Closing hereunder in accordance with the terms hereof following the Feasibility
Period Expiration Date or to terminate this Agreement on or before the
Feasibility Period Expiration Date. In the event that Buyer has not given Seller
written notice that Buyer intends to proceed under this Agreement following the
Feasibility Period Expiration Date on or before 5:00 p.m., Eastern Standard Time
(the “Notice to Proceed”), on the Feasibility Period Expiration Date, Buyer
shall be deemed to have terminated this Agreement, in which event, the Parties
shall have no further liabilities or obligations hereunder, except for such
liabilities and obligations that expressly survive the termination of this
Agreement, and the Deposit, together with all accrued interest thereon, shall be
refunded in full to Buyer by Escrow Agent. In the event that Buyer timely issues
the Notice to Proceed to Seller in conformity with this Section 2.4, Buyer and
Seller shall proceed to Closing under this Agreement subject to and upon the
terms and conditions hereof, and the Deposit shall be non-refundable except in
the event of a failed condition precedent to Buyer’s obligations to close
hereunder or in the event of a default hereunder by the Seller, which continues
beyond the expiration of any applicable notice or cure period.

2.5 Prorations and Credits.

2.5.1 Prorated Items. The following items (on an accrual basis) shall be
prorated between Seller and Buyer with respect to the Property as of
12:00:01 a.m., local time, on the Closing Date:

2.5.1.1 Rents. Rents and other fixed periodic payments under each Lease. No
proration shall be made of any such rents or other payments that have not been
actually received from Tenants as of the Closing Date.

2.5.1.2 Taxes. All real estate taxes and assessments, general and special
(including, without limitation, the current year’s installment of any bond
assessments) and all personal property taxes with respect to the Property.

2.5.1.3 Operating Expenses. For purposes hereof, “Operating Expenses” shall mean
all costs, expenses, charges and fees relating to the ownership, management,
operation, maintenance and repair of the Property, including, without
limitation, all assessments and charges imposed with respect to the Property
pursuant to any declaration of covenants, conditions and restrictions, water and
sewer charges, public telephone and other public utilities, common area
maintenance and utility charges, vault charges, personal property taxes, and
periodic charges payable under the Service Contracts, but not including any
costs, expenses, charges or fees

17



--------------------------------------------------------------------------------



 



that are the direct responsibility of a Tenant under a Lease. All Operating
Expenses shall be prorated between Seller and Buyer as of the Closing Date based
on the actual number of days in the month during which the Closing Date occurs
for monthly expenses, and based on a 365-day year for annual expenses. Seller
shall be responsible for all Operating Expenses attributable to the period
before the Closing Date and Buyer shall be responsible for all Operating
Expenses attributable to the period on and after the Closing Date. To the extent
commercially reasonable and practicable, Seller and Buyer shall obtain billings
and meter readings as of the Business Day preceding the Closing Date to aid in
the proration of charges for gas, electricity and other utility services that
are not the direct responsibility of Tenants. If billings or meter readings as
of the Business Day preceding the Closing Date are obtained, adjustments of any
costs, expenses, charges or fees shown thereon shall be made in accordance with
such billings or meter readings. If billings or meter readings as of the
Business Day preceding the Closing Date are not available for any utility
service, the charges therefor shall be adjusted at the Closing on the basis of
the per diem charges for the most recent prior period for which bills were
issued.

2.5.1.4 Other Revenue and Expenses. All other recurring operating receipts,
recurring revenues and recurring expenses or charges attributable to the
Property, including (without limitation) recurring charges under each of the
Service Contracts, electric utility charges paid by Tenants of the Property to
the Seller, utility expenses, water and sewer rents, or similar charges or fees,
inventories of supplies and fuel oil and gas (if applicable), and accrued but
unpaid interest on the Existing Financing, but excluding insurance premiums. The
Seller’s insurance with respect to the Property shall terminate as of Closing
and shall not be assigned to Buyer.

2.5.2 Credits. At Closing, and to the extent not held by the Existing Lender,
Seller shall deliver and/or assign to Buyer, or make appropriate adjustments
for, all unapplied Tenant security deposits and the like, together with
contractual interest (if any) owed to Tenants, held by Seller. To the extent
that any Tenant security deposits are in the form of letters of credit, and to
the extent that the beneficiary under such letters of credit is the Seller (and
not the Existing Lender), then, at Closing (i) Seller shall execute and deliver
to Buyer any assignments or documents, without warranty or representation,
necessary to assign and transfer such letters of credit (and any amendments
thereto) to Buyer, and (ii) Seller and Buyer shall split equally any fees
charged or to be charged by the issuing banks in order to assign and transfer
such letters of credit to Buyer. Following Closing, Seller shall cooperate with
Buyer and the said issuing banks to effectuate the assignment and transfer of
such letters of credit (and any amendments thereto) to Buyer. Pursuant to the
Closing Indemnity Agreement, Buyer shall indemnify, defend and save harmless
Seller from and against any claims relating to the Buyer’s application or
holding of such deposits and interest, which the Buyer has received or for which
an adjustment has been made at Closing, from and after Closing, but the Buyer
shall not indemnify the Seller for any amount in excess of the sums so delivered
or the amount of such adjustment. Pursuant to the Closing Indemnity Agreement,
Seller shall indemnify, defend and save harmless Buyer from and against any
claims relating to the application or holding of such

18



--------------------------------------------------------------------------------



 



deposits and interest by Seller prior to Closing or for any claims for deposits
that are not delivered to Buyer or for which an adjustment is not made in favor
of the Buyer at Closing.

2.5.3 Determination of Prorations and Credits. The prorations and credits
provided for in this Section 2.5 shall be effected through Escrow, based upon:

(i) In the case of real estate taxes and assessments, the most recent available
tax bill for the Real Property.

(ii) In the case of all other prorations and credits, a proration statement
which Buyer and Seller shall jointly prepare and deliver to Escrow Agent on or
before the Closing Date.

After taking all such prorations and credits into account, the net amount owing
to Seller or Buyer (as the case may be) shall be added to or deducted from the
proceeds of the Purchase Price payable to Seller at Closing.

2.5.4 Utility Deposits. At Closing, Seller shall be entitled to the refund and
retention of all utility deposits and all interest accrued thereon. If any of
the utility deposits is not refundable to Seller without replacement by Buyer,
then Buyer shall deliver the requisite replacement utility deposit to the
utility company on or before the Closing Date.

2.5.5 Closing Escrow. At Closing, (1) all operating adjustments between Buyer
and Seller provided for pursuant to the terms of this Agreement shall be made on
the basis of estimates (except as otherwise set forth above in 2.5.3) using the
most current information available as of the Closing Date; and (2) a suitable
escrow (the “Closing Escrow”), the amount and terms of which shall be reasonably
satisfactory to Buyer and Seller, shall be established by Seller and held by the
Escrow Agent to provide for payment of utility charges, operating expenses,
contract liabilities accrued, and/or work on the Property contracted for by or
on behalf of Seller, that are due and payable by Seller pursuant to the terms of
this Agreement, but for which final bills are not available at Closing. Buyer
and Seller agree that within sixty (60) days after the completion of Closing
hereunder, Buyer and Seller shall make a final settlement of all operating
adjustments to be made pursuant to the terms of this Agreement, and following
such final settlement of Closing adjustments, any sums remaining in the Closing
Escrow shall be paid by Escrow Agent to Seller.

2.5.6. Tenant Related Expenses. With respect to all leasing or tenant-related
expenses at the Property, and provided that Closing occurs, Seller and Buyer
intend that, from and after the Effective Date, Buyer shall solely be
responsible for such costs (including, without limitation, brokerage commissions
and tenant improvements), provided that such expenses were not due and owing
before the Effective Date. Buyer shall provide Seller with a credit at Closing
for any such post-Effective Date expenses that are actually paid by Seller.
Notwithstanding the foregoing provisions to the contrary, (i) Seller shall be
responsible for the leasing and tenant-related expenses to be paid by Seller (if
any) as provided on Exhibit T attached hereto and made a part hereof, which
shall be paid or

19



--------------------------------------------------------------------------------



 



accounted for at Closing; and (ii) Buyer shall be responsible for the leasing
and tenant-related expenses to be paid by the Buyer (if any) as provided on
Exhibit T, which shall be paid or accounted for at Closing.

2.6 Closing Costs.

2.6.1 Allocation of Closing Costs. Closing costs shall be allocated between
Buyer and Seller as follows:



  (i)   Seller shall pay:

(A) One-half (1/2) of the fees and expenses of Escrow Agent for administering
Escrow;

(B) The commission due to Broker on the Closing of the Property, in accordance
with a separate written agreement between Seller and Broker;

(C) All costs to satisfy and release of record all liens, monetary encumbrances
and judgments affecting title to the Property to convey the Property to Buyer
free and clear thereof, except for the lien of the Existing Deed of Trust and
the other Existing Financing Documents, and subject to the conditions and
limitations set forth in Section 2.3.4;

(D) All legal fees and consulting fees, if any, incurred by the Seller in
connection with the transactions contemplated by this Agreement; and

(E) All of the grantor taxes based on the Purchase Price and payable in
connection with the recording of the Deed for the Property.



  (ii)   Buyer shall pay:

(A) All costs associated with the issuance of the Title Commitment and the Title
Policy, and the cost of acquiring the Buyer’s Survey Update (if acquired by
Buyer);

(B) One-half (1/2) of the fees and expenses of Escrow Agent for administering
Escrow;

(C) All fees, charges and expenses related to (1) Buyer’s financing (if any) for
the purchase of the Property; and (2) the assumption of the Existing Financing
(other than the legal fees of the Seller);

20



--------------------------------------------------------------------------------



 



(D) All of the fees and costs (other than legal fees of Seller) specified in
Section 2.3.5 relating to Buyer’s purchase of the Property, with the Property
remaining subject to the lien of the Existing Deed of Trust and the other
Existing Financing Documents;

(E) All costs incurred in connection with Buyer’s review of the Existing Title
Policy, Survey, and Property Document Deliveries, and with Buyer’s due diligence
investigations of the Property;

(F) All legal and consulting fees, if any, incurred by Buyer in connection with
the transaction contemplated by this Agreement;

(G) All of the State and local grantee taxes and recording charges based on the
Purchase Price and payable in connection with the recording of the Deed for the
Property; and

(H) All the State and local transfer taxes and recordation taxes (including,
without limitation, the grantor taxes and the grantee taxes, if applicable) and
recording charges payable in connection with the recording of any financing
documents for Buyer’s financing (if any) for the purchase of the Property.

2.6.2 Preliminary Closing Statement. At least three (3) Business Days prior to
the Closing Date, Escrow Agent shall prepare and submit to Buyer and Seller
preliminary Closing statements, showing the Parties’ respective amounts of
Closing costs, the Deposit, the net credit due to Seller or Buyer under
Section 2.5 and the net amount of funds required to be deposited by Buyer in
order to effect Closing hereunder.

2.7 Closing.

2.7.1 Time and Place. Closing shall take place at the Escrow Agent’s offices (or
at another location in the Washington, D.C. metropolitan area mutually agreed
upon by Buyer and Seller) on or before the Closing Date, provided that all of
the conditions specified in Section 2.7.2 and Sections 3.3 and 3.4 are
satisfied. If Escrow Agent is unable to close Escrow by the Closing Date in
compliance with Section 2.7.2, Escrow Agent shall hold Escrow open and effect
Closing as soon as it is able to do so in compliance with such provision, unless
Escrow Agent receives written demand from either Buyer or Seller for
cancellation of Escrow (in which event, Escrow Agent shall proceed in accordance
with Section 2.8). Neither Party shall be required to attend Closing in person.

2.7.2 Closing Instructions. On the Closing Date, as soon as:

(i) Seller has delivered into Escrow Seller’s Closing Documents, and Buyer has
approved Seller’s Closing Documents as satisfying the requirements of this
Agreement; and

21



--------------------------------------------------------------------------------



 



(ii) Buyer has delivered into Escrow the funds required to effect Closing
hereunder, as reflected on the final closing statement that has been approved by
the Parties, and Buyer’s Closing Documents, and Seller has approved Buyer’s
Closing Documents as satisfying the requirements of this Agreement;

     Escrow Agent shall close Escrow by:

(iii) Disbursing the funds in Escrow as follows and otherwise in accordance with
the final approved closing statement:

(A) To Seller by wire transfer of immediately available federal funds, the net
proceeds payable to Seller pursuant the final approved closing statement; and

(B) To Buyer, any funds remaining in Escrow after the foregoing disbursement to
Seller and payment of all of the Closing costs; and

(iv) Causing the Title Company to record the Deed;

(v) Delivering to Buyer the Originals (if and to the extent deposited with
Escrow Agent) and the rest of Seller’s Closing Documents; and

(vi) Delivering to Seller the Buyer’s Closing Documents, together with a copy of
the Deed as recorded, showing the recording data thereon; and

(vii) Delivering to Buyer the executed Title Policy for the Property (or marked
up Title Commitment in a form so that such document constitutes owner’s title
insurance policy binding upon the Title Company for the benefit of Buyer for the
Property).

Nothing set forth in this Section 2.7.2 shall negate or modify the obligations
of the Parties and the Title Company to conduct the Closing as a “New
York-style” closing, subject to and in conformity with the terms and conditions
of this Agreement.

     2.8 Cancellation of Escrow Without Closing. After the Closing Date, if
Closing has still not occurred, upon receiving a written demand from either
Party for cancellation of Escrow, Escrow Agent shall promptly deliver a copy of
such demand to the other Party and shall then proceed as follows:

(i) If, by close of business on the fifth (5th) Business Day after Escrow Agent
gives the other Party a copy of such demand for cancellation, Escrow Agent has
not received from such other Party written instructions which conflict in any
way with such demand, Escrow Agent shall cancel Escrow, disburse the Deposit as
directed in such demand and return every

22



--------------------------------------------------------------------------------



 



other item deposited in Escrow to the Party which deposited the same; or

(ii) If, by close of business on the fifth (5th) Business Day after Escrow Agent
gives the other Party a copy of such demand for cancellation, Escrow Agent has
received conflicting written instructions from such other Party, Escrow Agent
shall take no further actions with respect to Escrow (other than to continue to
invest and reinvest the Deposit as provided in Section 2.1.1) except (A) in
accordance with joint written instructions of Seller and Buyer, or (B) upon
advice of Escrow Agent’s legal counsel, in accordance with a certified copy of
the order or judgment of any court; provided, however, that if Seller and Buyer
have not provided Escrow Agent with joint written instructions as to the
disposition of Escrow (and all items deposited therein) within 60 days after
Escrow Agent’s receipt of such demand for cancellation, Escrow Agent shall have
the right (at any time thereafter) to commence an action in interpleader in the
Circuit Court for Montgomery County, Maryland against the Seller and Buyer and,
in connection therewith, to deposit all funds and other items held in Escrow
with the court hearing such action, whereupon Escrow Agent shall be relieved of
all further obligations and duties with respect to Escrow.

Buyer and Seller shall share equally, and Buyer and Seller, jointly, shall hold
harmless and indemnify Escrow Agent from and against, any costs and expenses
incurred by it in connection with any interpleader action commenced pursuant to
clause (ii) above, not to exceed a total of $5,000.00 in the aggregate. Upon
cancellation of Escrow, either pursuant to this Section or other joint written
instructions of Seller and Buyer, Seller and Buyer shall each pay one-half of
Escrow Agent’s reasonable and customary cancellation fees. All notices and other
communications by Escrow Agent under this Section 2.8 shall be given and
delivered in accordance with Section 3.12.

     2.9 Supplemental Escrow Agreement. Buyer and Seller shall execute such
supplemental escrow instructions or supplemental escrow agreement as Escrow
Agent may reasonably request, provided the provisions of such supplemental
instructions or agreement do not materially conflict with the provisions of this
Agreement. In the event of any conflict between this Agreement and such
supplemental instructions, the supplemental instructions shall control.

ARTICLE 3
FURTHER AGREEMENTS BETWEEN BUYER AND SELLER
(OF NO CONCERN TO ESCROW AGENT
EXCEPT AS EXPRESSLY REFERENCED IN ARTICLES 1 OR 2)

3.1 Items to be Delivered Outside of Escrow.

3.1.1 Property Document Deliveries. Prior to the Effective Date, Seller has
either delivered to Buyer, or made available to Buyer at the Seller’s
business/management offices located in Frederick and Germantown, Maryland, each
of the items generally

23



--------------------------------------------------------------------------------



 



specified in the schedule of documents (“Property Document Deliveries”) attached
hereto as Exhibit L, to the extent such items exist and are within Seller’s
possession. Buyer hereby acknowledges that it has already received the Property
Document Deliveries.

3.1.2 Return of Documents; Copies of Buyer Reports. If this Agreement terminates
without Closing for any reason, Buyer shall promptly return to the Seller each
item provided pursuant to this Section 3.1 and shall diligently undertake either
to have delivered to the Seller or destroyed every copy, digest or summary made
of any such item so delivered by the Seller. In addition, if this Agreement
terminates without Closing for reasons other than default by Seller, Buyer shall
deliver to the Seller copies of all feasibility reports and studies, to the
extent that the same are in Buyer’s possession or control, that have been
prepared by Buyer’s third party professional consultants regarding the Property.
The obligation of Buyer set forth in this Section 3.1.2 shall survive the
termination of this Agreement.

3.2 Warranties, Representations and Covenants.

3.2.1 By Seller. Seller hereby warrants, represents and/or covenants to Buyer as
follows (the representations and warranties of Seller that are set forth in this
Section 3.2.1 being referred to herein collectively as the “Property
Representations”):

     (i) Seller is a limited liability company validly existing and in good
standing under the laws of the state of its formation. Seller has full
authority, right and power to enter into this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated by this
Agreement. Seller has full authority, right and power to enter into this
Agreement and has caused this Agreement to be duly executed and delivered to
Buyer by an individual who is duly authorized and empowered to do so. This
Agreement and the Seller’s Closing Documents will constitute valid and legally
binding obligations of Seller, enforceable in accordance with their respective
terms, subject to: (i) judicial principles limiting the availability of specific
performance, injunctive relief, and other equitable remedies, and
(ii) bankruptcy, insolvency, reorganization, moratorium or other laws now or
hereafter in effect generally relating to or affecting creditors’ rights.

     (ii) Seller has obtained all government or third-party consents and
approvals, except for the consent of the Existing Lender, necessary for the
execution and delivery of this Agreement by Seller to make this Agreement
binding upon Seller and to permit consummation of the transactions contemplated
herein in accordance with the terms of this Agreement. The execution and
performance of this Agreement by Seller does not and will not violate, and are
not restricted by, the terms of any other contract or instrument to which Seller
is a party, except for the Existing Financing Documents, or any Law by which
Seller and/or the Property is bound.

     (iii) Within the twelve (12) month period prior to the Effective Date
hereof, Seller has not received any written notice from any government
authority, agency, officer or insurance company that the current condition,
occupancy or use of the Property is not in material compliance with applicable
Law or that any condition or situation exists

24



--------------------------------------------------------------------------------



 



which requires work to be done to cure a noted violation with respect to the
Property, except for failures to comply (if any) which have been remedied or
will be remedied on or before the Closing Date at the sole cost and expense of
Seller, subject to the conditions and limitations set forth in Section 3.3.4.
Seller shall promptly provide Buyer with copies of any such written notice
received by Seller prior to the Closing Date.

     (iv) Exhibit D is a rent roll which identifies for the Property, each
existing Lease, indicating security and other deposits. To Seller’s Actual
Knowledge, but upon commercially reasonable investigation and inquiry by Seller,
Exhibit D is true, accurate and complete as of the date of said rent roll. To
Seller’s Actual Knowledge, (i) no material default or breach exists under any
Lease on the part of Seller, as landlord, and no event has occurred or has
failed to occur which, with the passage of time, or the giving of notice, or
both, would constitute a default on the part of Seller under any of the Leases;
and (ii) no monetary default exists under any Lease on the part of a Tenant,
except as otherwise listed on the Aged Delinquencies Report attached hereto as
Exhibit S. To Seller’s Actual Knowledge, but upon commercially reasonable
investigation and inquiry by Seller, (i) Seller has not received written notice
of any material default by Seller, as landlord, under any of the Leases that has
not been cured; and (ii) Seller has not made any commitment to any Tenants to
provide any benefits, services, facilities, or amenities, or to perform repairs
or renovations not specified in the Leases with such Tenants. Except as shown on
the Rent Roll, no Tenant at the Property has paid any rent in advance except for
the then-current month. Except as provided in Exhibit D or as reflected in the
Leases, no Tenant of the Property has received or is entitled to any rebate,
concession, “free rent”, abated rent (in the nature of an incentive), or other
benefit. Seller shall not execute new leases with any new tenant with respect to
any vacant space at the Property except in accordance with the provisions of
Section 3.2.1(xvii) hereof. Seller shall update the rent roll for the Property
on a monthly basis and shall promptly provide a copy of such updates to Buyer
for each month after the Effective Date until Closing.

     (v) Exhibit G correctly identifies each existing Service Contract in effect
on the Effective Date and that may be in effect on the Closing Date for the
Property and except as disclosed on Exhibit G, and except for utilities, no
other service contract or management, service, leasing, employment or supply
commitments or contracts of any kind or description are in existence with
respect to the Property (or will be in existence with respect to the Property on
the Closing Date). The Service Contracts available for review by Buyer are true
and correct copies of the actual Service Contracts in Seller’s possession and,
to Seller’s Actual Knowledge, are the complete written documentation of all of
the agreements between Seller and third party vendors, with respect to the
Property.

     (vi) Within the twelve (12) month period prior to the Effective Date,
Seller has not received (i) any written notice from any governmental agency
having jurisdiction that the Real Property (including land, surface and
subsurface soil, surface water, ground water and improvements) or any part
thereof is not presently in compliance in any material respect with any
applicable Environmental Laws, except as reflected in the Environmental Reports
for the Property or in the Buyer’s environmental

25



--------------------------------------------------------------------------------



 



reports for the Property to be delivered to Seller following the Effective Date
hereof; and (ii) any written notice from any adjoining property owners that its
respective real property (including land, surface and subsurface soil, surface
water, ground water and improvements) or any part thereof is not presently in
compliance in any material respect with any applicable Environmental Laws,
except as reflected in the Environmental Report(s) for the Property or in the
Buyer’s environmental reports for the Property to be delivered to Seller
following the Effective Date hereof. Seller has no Actual Knowledge of any
adverse environmental conditions existing on the Property as of the Effective
Date, except for those conditions reflected in the applicable Environmental
Reports for the Property and except for those conditions reflected in Buyer’s
environmental reports to be delivered to Seller following the Effective Date
hereof.

     (vii) There are no lawsuits, governmental proceedings, notices of action
required to be taken, judgments, causes of action or special assessments,
pending or, to Seller’s Actual Knowledge, threatened, against Seller, whose
outcome could adversely affect the operation of the Property (including, without
limitation, actions for condemnation). There are no bankruptcy, insolvency,
rearrangement or similar actions or proceedings, whether voluntary or
involuntary, pending or, to the Seller’s Actual Knowledge, threatened, against
Seller

     (viii) Except as disclosed in the Existing Title Policy and/or in the Title
Commitment and/or in the Leases and/or in the Existing Financing Documents,
(i) Seller has not entered into any agreement granting or creating any option or
other right to acquire any legal or beneficial ownership interest in the
Property or any part thereof; and (ii) no person or entity has a legal or
beneficial ownership interest in, or has an option to acquire any legal or
beneficial ownership interest in, the Property or any part thereof, the basis
for which arises out of an event or circumstance that occurred during Seller’s
period of ownership of the Property and that is not of record among the
appropriate land records as of the Effective Date.

     (ix) Except for Broker, Seller has not engaged or dealt with any broker,
finder or similar agent in connection with the transactions contemplated by this
Agreement.

     (x) All bills, accounts, invoices and/or claims for labor performed and
services and materials furnished to or for the benefit of the Property prior to
the Closing Date, including all utility bills, have been or will be paid in full
(or for any such unpaid items an escrow shall be established at Closing); and
there are no mechanic’s liens or materialman’s liens filed or, to Seller’s
Actual Knowledge, threatened, or past due utility bills on or affecting the
Property.

     (xi) All items of personal property, if any, which are included in the
Property and listed on Exhibit C are owned by Seller and shall be owned by
Seller on the Closing Date, free and clear of all liens, debts, charges, and
encumbrances of every nature, kind, and description, except for the lien
securing the Existing Financing, and subject to the replacement rights relating
to such personal property as are set forth herein.

26



--------------------------------------------------------------------------------



 



     (xii) To Seller’s Actual Knowledge, Seller holds, and is in compliance in
all material respects with, the Permits.

     (xiii) Seller has no employees for or with respect to the Property and all
employees providing services to or for the benefit of the Property are employees
of Seller’s property management company.

     (xiv) Seller is not a “foreign person” within the meaning of the Internal
Revenue Code of 1986, as amended to date (the “Code”), and the transaction
contemplated hereby does not constitute a disposition of a U.S. real property
interest by a foreign person.

     (xv) During the period from the Effective Date to the Closing Date, Seller
shall:

          (A) Maintain the Property in its present condition and state of repair
and maintenance (subject to casualty damage and to normal wear and tear and
damages by the elements);

          (B) Subject to the terms of Section 3.2.1(xvii) below, continue
implementation of its leasing program for space in the Improvements, and use
commercially reasonable efforts to preserve relations with each Tenant;

          (C) Take commercially reasonable measures consistent with Seller’s
past practices to preserve and enforce all of its rights and remedies with
respect to the Property and the Leases, the Service Contracts and the Permits;

          (D) Not mortgage or subject to a lien or other encumbrance of the
Property; and

          (E) Not sell or transfer the Property.

     (xvi) During the period from the Effective Date to the Closing Date, Seller
shall comply in all material respects with the terms and conditions of the
Service Contracts and other agreements pertaining to the operation, management,
leasing, and maintenance of the Property. Without the prior written consent of
Buyer in each case, which consent will not be unreasonably withheld, delayed or
conditioned, Seller shall not at any point during the period from the Effective
Date to the Closing Date (i) enter into any new contracts concerning the
operation, management, leasing or maintenance of the Property or services
thereto which are not cancelable without premium or penalty on thirty (30) days’
notice, or (ii) make or contract for any maintenance item or capital repair
exceeding a cost of $10,000.00, except in the event of an emergency (in which
event, Seller shall provide Buyer with prompt notice of any emergency), unless
the same is paid for in full before or at Closing. Seller shall not modify or
terminate a Service Contract other than in a manner consistent with the
following restrictions: After the Effective Date, Seller may not modify or
terminate any Service Contract

27



--------------------------------------------------------------------------------



 



without Buyer’s prior written consent, which Buyer shall not unreasonably
withhold or delay or condition. No approval by Buyer shall be required for any
Service Contract entered into by Seller prior to Closing to the extent the same
will be fully performed and paid for by Seller before Closing.

     (xvii) From and after the Effective Date, Seller shall not enter into any
new lease or commitment to lease with respect to any portion of the Property
exceeding 5,000 square feet, without Buyer’s prior written consent, which
consent will not be unreasonably withheld, delayed or conditioned, and with
respect to any new lease or commitment to lease any portion of the Property
equal to or less than 5,000 square feet, which does not require the approval of
Buyer, such leases or commitments to lease shall be at customary market rates
and on customary terms and conditions. All leases referenced in Exhibit D and
any new lease or amendment entered into from and after the Effective Date
conforming to the terms of this Section 3.2.1(xvii) or with Buyer’s prior
written consent shall be deemed included within the term “ Leases” as used
herein and the tenants under any such new leases and/or amendments shall be
deemed included within the term “ Tenants” as used herein. Seller shall comply
with the terms and conditions of the Leases in effect.

     (xviii) Each of the representations and warranties given and covenants
undertaken by Seller in Section 2.3.5 above with respect to the Existing
Financing are incorporated into this Section 3.2.1(xviii) by this reference.
Seller shall keep the Existing Financing current at all times until Closing.
Seller will not further encumber the Property, grant any easements or
rights-of-way with respect to the Property or in any way affect or alter the
title to the Property, and shall not engage in any activity or effect any
transaction with respect to the Property, including, but not limited to, the
disposal of any items of personal property or fixtures which are attached to the
realty and are part of the Property, which is outside the normal and ordinary
course of business of the Property, without the Buyer’s prior written consent,
which consent may be withheld in Buyer’s reasonable discretion. After the
Effective Date hereof, Seller shall not remove any fixtures, equipment,
furnishings, and other personalty from the Improvements without replacing them
with items of like kind and quality.

     (xix) During the period from the Effective Date to the Closing Date, Seller
shall provide Buyer, its agents, consultants, accountants and counsel upon
reasonable prior notice, (A) access at all reasonable times to all of Seller’s
contracts, books and records and other documents relating to the acquisition,
construction, occupancy, operation, leasing, maintenance and repair of the
Property (including, without limitation, such records maintained by or otherwise
in the possession of Seller’s property manager, but excluding any appraisals,
budgets, internal valuations or attorney-client privileged materials), with the
right to make photocopies thereof at Buyer’s expense, (B) subject to the
foregoing exclusions, access to all such other information regarding the
Property and in Seller’s possession (including copies of such contracts, books
and records and other documents) as Buyer may reasonably request, and
(C) subject to the rights of the Tenants to the quiet enjoyment and exclusive
possession of their leased premises, access to the Property at all reasonable
times for purposes of conducting (at Buyer’s expense and liability) any
examinations, surveys and tests as

28



--------------------------------------------------------------------------------



 



Buyer may reasonably require pursuant to the terms of this Agreement.

     (xx) Seller shall promptly furnish to Buyer copies of any and all written
notices that Seller receives from federal, state or local governmental
authorities having jurisdiction over the Property, any Board of Fire
Underwriters and from any other body having jurisdiction with respect to the use
and occupancy or physical condition of the Property.

     (xxi) Seller shall deliver to Buyer the following additional materials from
time to time while this Agreement is in effect promptly upon the receipt thereof
by Seller: (a) copies of any notices of violation of law received by Seller that
are issued with respect to the Property; (b) copies of any additional Service
Contracts or amendments to the Service Contracts; and (c) any assessment or
reassessment notices received for the Property.

     (xxii) During the period from the Effective Date to the Closing Date,
Seller shall maintain in force any currently existing policy or policies of fire
and extended coverage, hazard insurance and a liability insurance policy with
respect to the Property in an amount not less than is presently in force. Seller
has not received any written notice from the Existing Lender indicating that the
currently existing insurance policy or policies for the Property do not comply
with the insurance requirements of the Existing Lender.

     (xxiii) During the period from the Effective Date to the Closing Date,
Seller shall not knowingly commit any act or fail to take any required action,
other than as required or permitted hereunder, which would result in any of the
warranties or representations contained in this Section not being materially
true or correct as of Closing.

     (xxiv) At Closing, Seller shall remake and rewarrant to Buyer each of the
representations and warranties given by Seller pursuant to the terms of this
Section 3.2.1 (subject to any modifications thereof made pursuant to
Section 3.2.3) pursuant to Seller’s Closing Certificate.

3.2.2 By Buyer. Buyer hereby warrants, represents and covenants to Seller that:

     (i) Buyer is a limited partnership validly existing and in good standing
under the laws of Delaware; has full power and authority to enter into this
Agreement and to fulfill its obligations hereunder; has duly authorized this
Agreement by all appropriate action; and has caused this Agreement to be duly
executed and delivered to Seller by an individual who is duly authorized and
empowered to do so. This Agreement and the Buyer’s Closing Documents will
constitute valid and legally binding obligations of the Buyer, enforceable in
accordance with their respective terms, subject to: (i) judicial principles
limiting the availability of specific performance, injunctive relief, and other
equitable remedies, and (ii) bankruptcy, insolvency, reorganization, moratorium
or other laws now or hereafter in effect generally relating to or affecting
creditors’ rights. There are no bankruptcy, insolvency, rearrangement or similar
actions or proceedings, whether

29



--------------------------------------------------------------------------------



 



voluntary or involuntary, pending or, to the Buyer’s Actual Knowledge,
threatened, against the Buyer.

     (ii) To Buyer’s Knowledge, no government or other third-party approvals or
consents are required for the execution and delivery of, or performance of its
obligations under, this Agreement by the Buyer. The execution and performance of
this Agreement by the Buyer do not and will not violate, and are not restricted
by, any the terms of any other contract or instrument to which any of the Buyer
is a party or any Law by which any of the Buyer is otherwise bound.

     (iii) To Buyer’s Knowledge, there are no lawsuits pending and served
against the Buyer or threatened against the Buyer whose outcome could adversely
affect the ability of the Buyer to purchase the Property under this Agreement.

     (iv) The Buyer has not engaged or dealt with any broker, finder or similar
agent in connection with the transaction contemplated by this Agreement.

     (v) EXCEPT FOR THE WARRANTIES, REPRESENTATIONS, COVENANTS AND INDEMNITIES
OF SELLER EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN THE SELLER’S CLOSING
DOCUMENTS, (1) BUYER’S PURCHASE OF THE PROPERTY HEREUNDER WILL BE “AS-IS,
WHERE-IS, WITH ALL FAULTS”, AND (2) BUYER WILL BE CONCLUDING THE PURCHASE OF THE
PROPERTY HEREUNDER BASED SOLELY ON ITS OWN INSPECTION AND INVESTIGATION OF THE
PROPERTY AND ON ALL DOCUMENTS RELATED THERETO. WITHOUT LIMITING THE FOREGOING,
BUYER ACKNOWLEDGES THAT, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN
THE SELLER’S CLOSING DOCUMENTS, SELLER HAS NOT MADE ANY REPRESENTATIONS,
WARRANTIES OR INDEMNITIES ON WHICH BUYER IS RELYING AS TO ANY MATTERS CONCERNING
THE PROPERTY. FURTHER, TO THE EXTENT THAT SELLER OR ANY OF ITS AGENTS OR
CONSULTANTS HAS PROVIDED TO BUYER ANY ENVIRONMENTAL REPORT OR ANY INFORMATION
FROM ANY OTHER INSPECTION, ENGINEERING OR ENVIRONMENTAL REPORTS CONCERNING
ASBESTOS, RADON OR ANY HAZARDOUS SUBSTANCE, NO REPRESENTATIONS, WARRANTIES OR
INDEMNITIES ARE MADE BY SELLER WITH RESPECT TO THE ACCURACY OR COMPLETENESS,
METHODOLOGY OF PREPARATION OR OTHERWISE CONCERNING THE CONTENTS OF SUCH REPORTS.

     AS A MATERIAL PART OF THE CONSIDERATION TO SELLER FOR THE SALE OF THE
PROPERTY, BUYER HEREBY WAIVES AND RELEASES SELLER (AND ITS RESPECTIVE PARTNERS,
MEMBERS, MANAGERS, AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS) FROM,
ANY AND ALL CLAIMS (OTHER THAN THOSE RELATING TO BREACH OF WARRANTIES,
REPRESENTATIONS OR COVENANTS BY SELLER OR FOR INDEMNITIES OF SELLER SET FORTH IN
THIS AGREEMENT OR IN THE SELLER’S CLOSING DOCUMENTS) THAT ARE BASED DIRECTLY OR
INDIRECTLY ON, ARISE FROM OR IN CONNECTION WITH, OR ARE RELATED

30



--------------------------------------------------------------------------------



 



TO: (A) ANY PAST, PRESENT OR FUTURE CONDITION OF THE PROPERTY, INCLUDING,
WITHOUT LIMITATION, THE PRESENCE OF HAZARDOUS SUBSTANCES AT THE PROPERTY,
(B) ANY AND ALL STATEMENTS, REPRESENTATIONS, WARRANTIES, DETERMINATIONS,
CONCLUSIONS, ASSESSMENTS, ASSERTIONS OR ANY OTHER INFORMATION CONTAINED IN ANY
OF THE PROPERTY DOCUMENT DELIVERIES, OR (C) ANY DEFECT, INACCURACY OR INADEQUACY
IN TITLE OF THE PROPERTY, LEGAL DESCRIPTION OF THE PROPERTY, COVENANTS,
RESTRICTIONS, ENCUMBRANCES OR ENCROACHMENTS WHICH AFFECT THE PROPERTY.

BUYER HEREBY ACKNOWLEDGES AND AGREES THAT (i) BUYER MAY HEREAFTER DISCOVER FACTS
DIFFERENT FROM OR IN ADDITION TO THOSE NOW (OR AS OF THE CLOSING) KNOWN OR
BELIEVED TO BE TRUE REGARDING THE PROPERTY AND/OR PROPERTY INFORMATION, AND
(ii) UPON CLOSING, THE BUYER’S AGREEMENT TO RELEASE, ACQUIT AND DISCHARGE
SELLER, SUBJECT TO AND UPON THE TERMS AND PROVISIONS SET FORTH HEREIN, SHALL
REMAIN IN FULL FORCE AND EFFECT, NOTWITHSTANDING THE EXISTENCE OR DISCOVERY OF
ANY SUCH DIFFERENT OR ADDITIONAL FACTS; PROVIDED THAT SUCH DIFFERENT OR
ADDITIONAL FACTS WERE NOT INTENTIONALLY OR FRAUDULENTLY CONCEALED BY SELLER.

3.2.3 Changes in Representations and Warranties. From and after full execution
hereof until Closing, each Party shall promptly notify the other Parties in
writing of any events or circumstances, of which the notifying Party has Actual
Knowledge which have occurred from and after the Effective Date hereof or which
were unknown to the notifying Party as of such date and were subsequently
discovered by the notifying Party, which events or circumstances make any of the
foregoing representations and warranties untrue, incomplete or inaccurate in any
material respect.

3.2.3.1 If at or prior to the Closing, (A) Buyer has Actual Knowledge (whether
through its own efforts, by notice from Seller or otherwise) that any of the
representations or warranties made herein by Seller are untrue, inaccurate or
incorrect and shall give the Seller notice thereof at or prior to the Closing,
or (B) Seller shall notify Buyer that a representation or warranty made herein
by any Seller is untrue, inaccurate or incorrect, then either Party may, in its
sole discretion, elect by notice to the other Party to adjourn the Closing one
or more times for up to sixty (60) days in the aggregate in order to allow the
Seller to cure or correct such untrue, inaccurate or incorrect representation or
warranty. If any such untrue, inaccurate or incorrect representation or warranty
is not cured or corrected by the Seller on or before the Closing Date (whether
or not the Closing is adjourned as provided above), then Buyer, as its sole and
exclusive remedy for any and all such untrue, inaccurate or incorrect
representations or warranties, shall elect either (x) to waive such
misrepresentations or breaches of warranties and consummate the transactions
contemplated hereby without any reduction of or credit against the Purchase
Price, or (y) to terminate this Agreement by notice given to Seller on or before
the Closing Date, in which event, this Agreement shall be terminated and neither
Party shall have any further rights, obligations or liabilities hereunder,
except as otherwise expressly

31



--------------------------------------------------------------------------------



 



set forth herein, and Escrow Agent shall refund the Deposit to Buyer, and Seller
shall reimburse Buyer for its actual third party due diligence costs incurred in
connection with this Agreement, but not to exceed $50,000.00.

3.2.4 Seller’s Liability for Representations, Warranties and Covenants;
Limitation on Actions for Seller’s Breach of Warranties. Except for the terms
and conditions set forth in Section 3.2.3.1 above, notwithstanding anything to
the contrary set forth herein, but subject to the conditions and limitations set
forth below in this Section 3.2.4 and in Section 3.21, Seller shall be liable
for a breach by Seller of its Property Representations set forth in
Section 3.2.1 and for the performance of the covenants undertaken by Seller as
set forth in Section 3.2.1 or elsewhere in this Agreement, and for the
performance of its indemnity obligations set forth in this Agreement and the
Seller’s Closing Documents. The Property Representations contained in
Section 3.2.1 will be deemed made on and as of the Closing Date with the same
force and effect as if made at that time and Seller shall execute and deliver
the Seller Closing Certificate as of the Closing Date confirming the Property
Representations contained in Section 3.2.1, subject to any modifications thereof
made pursuant to Section 3.2.3. Except for the terms and conditions set forth in
Section 3.2.3.1 above, notwithstanding any other provision of this Agreement or
Seller’s Closing Documents, any claim following the Closing Date based on a
breach of the Property Representations and covenants in Section 3.2.1 or in a
Seller Closing Certificate shall be forever barred, and Buyer shall not bring
any action thereon, unless:

3.2.4.1 Buyer has incurred actual losses as a result of such breach in excess of
Fifty Thousand Dollars ($50,000.00); and

3.2.4.2 Buyer gives Seller written notice of such claim within six (6) months
following the Closing Date with respect to any breach of the Property
Representations. Such written notice given pursuant to this Section 3.2.4.2
shall describe with reasonable particularity in such notice each representation
and warranty of the Seller which Buyer claims to have been breached and the
facts on which such claim is based; and

3.2.4.3 Buyer files an action on such claim in a court of appropriate
jurisdiction within eight (8) months following the Closing Date with respect to
any breach of the Property Representations; and

3.2.4.4 (i) Buyer has no Actual Knowledge of the facts constituting such breach
prior to Closing; and (ii) such facts are not otherwise contained or found
within (A) the Property Document Deliveries, the Leases, the Service Contracts,
the Environmental Reports, the Existing Title Policy, the Permits, the Permitted
Exceptions, the Plans, the Survey and the Title Commitment, but only to the
extent that such items are actually received by Buyer, or (B) any of the reports
and studies that have been prepared by Buyer’s third party professional
consultants regarding the Property; and

3.2.4.5 Such claim is not covered by Buyer’s insurance policy in effect at the
time of the claim, and if so covered, Seller shall reimburse Buyer for its

32



--------------------------------------------------------------------------------



 



deductible, not to exceed $10,000.00 per claim, or $25,000.00 in the aggregate;
and provided further, that in no event shall Seller’s aggregate liability to
Buyer for all breaches of the Property Representations set forth in
Section 3.2.1 exceed Seven Hundred Fifty Thousand Dollars ($750,000.00), except
that nothing set forth herein shall limit Buyer’s rights and remedies under
Section 3.21 below.

Notwithstanding the foregoing provisions to the contrary, the limitations set
forth above in this Section 3.2.4 and set forth below in Section 3.21 shall not
apply to any of the Seller’s indemnity obligations set forth in this Agreement
or in the Seller’s Closing Documents (but such indemnity obligations shall be
subject to the conditions and limitations thereon as set forth elsewhere in this
Agreement) and shall not apply to the Seller’s breach of its covenants or
obligations set forth in Sections 3.9 and 3.25 hereof and shall not apply to the
extent that Seller has committed fraud.

3.2.5 Buyer’s Liability for Representations, Warranties and Covenants;
Limitation on Actions for Buyer’s Breach of Warranties. Notwithstanding anything
to the contrary contained herein, but subject to the conditions and limitations
set forth below in this Section 3.2.5 and in Section 3.22, the Buyer shall be
liable for a breach by the Buyer of its representations and warranties set forth
in Section 3.2.2 and for the performance of the covenants undertaken by the
Buyer as set forth in Section 3.2.2 or elsewhere in this Agreement, and the
performance of Buyer’s indemnity obligations set forth in this Agreement and the
Buyer’s Closing Documents. The representations and warranties in Section 3.2.2
will be deemed made on and as of the Closing Date with the same force and effect
as if made at that time and Buyer shall execute and deliver the Buyer’s Closing
Certificate as of the Closing Date confirming the representations and warranties
contained herein, subject to any modifications thereof made pursuant to
Section 3.2.3. Notwithstanding any other provision of this Agreement or Buyer’s
Closing Documents, any claim based on a breach of Buyer’s representations and
warranties in Section 3.2.2 or in Buyer’s Closing Certificate shall be forever
barred, and Seller shall not bring any action thereon, unless:

3.2.5.1 Seller has incurred actual losses as a result of such breach in excess
of Fifty Thousand Dollars ($50,000.00); and

3.2.5.2 Seller gives Buyer written notice of such claim within six (6) months
following the Closing Date, describing with reasonable particularity in such
notice, each representation and warranty of Buyer which the Seller claims to
have been breached and the facts on which such claim is based; and provided
further that in no event shall Buyer’s aggregate liability to Seller for all
breaches of its representations and warranties exceed the actual damages
incurred by Seller for or in connection with such breach by Buyer; and

3.2.5.3 Seller files an action on such claim in a court of appropriate
jurisdiction within eight (8) months following the Closing Date; and

3.2.5.4 Seller has no Actual Knowledge of the facts constituting such breach
prior to Closing; and provided further that in no event shall Buyer’s

33



--------------------------------------------------------------------------------



 



aggregate liability to Seller for all breaches of its representations and
warranties exceed an amount equal to the amount of the Deposit.

The limitations set forth above in this Section 3.2.5 and set forth below in
Section 3.22 shall not apply to any of Buyer’s indemnity obligations set forth
in this Agreement or in Buyer’s Closing Documents (but such indemnity
obligations shall be subject to the conditions and limitations thereon as set
forth elsewhere in this Agreement) and shall not apply to the Buyer’s breach of
its covenants or obligations set forth in Sections 2.3.1, 3.1.2, 3.9 and 3.25
hereof and shall not apply to the extent that Buyer has committed fraud.

     3.3 Conditions Precedent to Buyer’s Obligation. The obligations of the
Buyer to close under this Agreement shall be expressly subject to satisfaction
of each of the following conditions precedent:

3.3.1 Performance of Seller’s Obligations. Performance by Seller in all material
respects of its obligations under this Agreement to be performed at or before
Closing. Seller shall have complied with and not be in material breach of any of
its covenants contained in Section 3.2.1.

3.3.2 Accuracy of Warranties and Representations; Compliance with Covenants.
Each of the Property Representations of Seller set forth in Section 3.2.1 shall
be true and accurate in all material respects as if made as of the Closing Date,
subject only to changes made in conformity with Section 3.2.3. To the extent
that any of such Property Representations are expressly limited to the Seller’s
Actual Knowledge, satisfaction of this condition precedent shall require the
actual truth of the underlying facts and circumstances which are the subject of
such Property Representations, without regard to the state of Seller’s Knowledge
about such facts and circumstances. The foregoing notwithstanding, such failure
of condition shall not be deemed to be or create liability for a breach of the
Seller’s Property Representations contained herein or constitute any other
breach hereunder.

3.3.3 Satisfactory Title. Title to the Property shall be insurable pursuant to
the Title Commitment, subject only to the Permitted Exceptions, and the Title
Company shall be prepared to issue a Title Policy in the form of a pro-forma
title policy reasonably approved by Buyer on or before the Title/Survey
Objection Date.

3.3.4 Compliance with any Governmental Violations. All written notices of
violations of governmental orders or requirements noted or issued by any public
authority having jurisdiction, and any action in any court against or affecting
the Properties which have been received by Seller, the costs of complying with
which exceed Fifty Thousand Dollars ($50,000.00) and are less than One Hundred
Thousand Dollars ($100,000.00), as reasonably determined by Seller and Buyer,
shall have been complied with by Seller and the Property shall be free and clear
thereof. No part of the Property shall be in violation, in any material respect,
of any governmental laws, ordinances, rules or regulations pertaining to zoning,
use, construction or operation of the Property, including building, fire and
health or similar type ordinances, codes or regulations, the costs of complying

34



--------------------------------------------------------------------------------



 



with which exceed Fifty Thousand Dollars ($50,000.00) and are less than One
Hundred Thousand Dollars ($100,000.00), as reasonably determined by Seller and
Buyer. The nature, extent, methods and materials for any corrective work
performed by Seller, in its reasonable discretion, relating to any of such
notices of violation and the parties performing such work shall be subject to
Buyer’s prior approval, which approval shall not be unreasonably withheld,
delayed or conditioned.

3.3.5 Performance of Seller’s Obligations under the Leases. Seller shall have
provided to Buyer an updated rent roll for the Property certified by Seller as
of a date no more than five (5) Business Days prior to the Closing Date in the
form attached hereto as Exhibit D (the “Final Certified Rent Roll”), showing as
of the date of such rent roll all rebates, concessions, deductions or abatements
of rent to which any Tenant is entitled, which Final Certified Rent Roll shall
show no material adverse changes from the Rent Roll for the Property delivered
to Buyer for the month prior to the month in which Closing occurs.

3.3.6 Approval of Existing Lender and Related Matters. (a) Buyer shall have
received all approvals from the Existing Lender that are required for or in
connection with the consummation of the transactions contemplated by this
Agreement, approving the assumption of the Existing Financing by Buyer at
Closing upon the existing terms and conditions as set forth in the Existing
Financing Documents, with no new terms and conditions reasonably unacceptable to
Buyer (collectively, the “Existing Lender Approvals”); (b) Buyer shall have
received the Existing Lender Statement from the Existing Lender; and (c) all
other conditions precedent to Buyer’s obligations to close hereunder relating to
the Existing Financing as set forth in Section 2.3.5 hereof shall be satisfied.

     3.3.7 Tenant Estoppel Certificates. Estoppel certificates from Tenants who
lease space within the Improvements greater than 5,000 square feet, such that
Buyer receives estoppel certificates from such 5,000 square foot Tenants
totaling one hundred percent (100%) of the square feet rented by such Tenants
within the Improvements prior to Closing, with no material adverse changes to
the estoppel certificates delivered to such Tenants and no material defaults by
the Landlord or no material monetary defaults by the Tenant being cited therein.

     3.3.8 Seller’s Closing Documents. Seller’s Closing Documents, to the extent
not attached as exhibits to this Agreement, shall be subject to and in
conformity with the terms and provisions of this Agreement, and otherwise in
form and content reasonably acceptable to Buyer and Seller.

     3.3.9 Certification Letter to Buyer’s Auditor. The Parties hereto
acknowledge and agree that the Buyer’s accounting firm (the “Auditor”) shall
audit the revenues and expenses relating to the Property (the “Audit”), which
Audit shall be completed by Auditor on or before February 11, 2005, and in
connection with such Audit, Seller shall cause its property manager, Matan
Property Management, Inc., to execute and deliver an audit certification letter,
substantially in the same form and substance as that certification letter
attached hereto as EXHIBIT B, prior to Closing. Seller will provide all
information reasonably requested by

35



--------------------------------------------------------------------------------



 



Buyer’s Auditor.

If any one or more of the conditions specified in this Section 3.3. are not
satisfied as of the Closing Date, then Buyer shall have the option, in its sole
discretion, exercised by written notice to Seller to either (i) waive such
condition and make full Closing under this Agreement in accordance with the
terms and conditions hereof; or (ii) terminate this Agreement before Closing on
the Closing Date, in which event, the Escrow Agent shall refund the Deposit to
Buyer and the Parties shall be released from all further liability or obligation
under this Agreement, except as otherwise expressly set forth herein, or
(iii) extend Closing for a period of not more than sixty (60) days to allow
Seller to utilize commercially reasonable efforts to satisfy such failed
condition; provided that, if Buyer elects to terminate this Agreement pursuant
to clause (ii) above, and the failed condition(s) giving rise to such
termination right is reasonably capable of being cured or satisfied within sixty
(60) days after the Closing Date set forth herein as mutually and reasonably
determined by Seller and Buyer, and an extension of the Closing Date will not
adversely impact in any respect any of Buyer’s financing for the transaction
contemplated by this Agreement, as determined by Buyer in its sole discretion,
then Seller shall have the right, exercisable by written notice to Buyer, to
utilize commercially reasonable efforts to satisfy such failed condition and, in
connection therewith, to extend the Closing Date to the date that is sixty
(60) days after the Closing Date set forth herein (the “Extended Closing Date”),
in which event, if such failed condition(s) is not satisfied on or before the
Extended Closing Date, Buyer shall once again have the rights specified in
clauses (i) and (ii) above. Failure by Seller to satisfy any such failed
condition on or before the Extended Closing Date shall not constitute a default
or breach by Seller under this Agreement. Buyer’s election under clauses (i) or
(ii) of this Section 3.3 shall be Buyer’s sole rights in the event any
conditions to Closing are unable to be satisfied unless the failure of such
condition to be satisfied was caused by a breach of this Agreement by Seller, in
which event the provisions of Section 3.21 of this Agreement shall also apply.
If Buyer elects to proceed to Closing under clause (i) above, then once Closing
has occurred, all of the foregoing conditions, to the extent not satisfied at
Closing, shall be deemed to have been waived by Buyer.

     3.4 Conditions Precedent to Seller’s Obligation. Seller’s obligation to
close under this Agreement shall be expressly subject to satisfaction of each of
the following conditions precedent:

3.4.1 Performance of Buyer’s Obligations. Performance by the Buyer in all
material respects its respective obligations under this Agreement to be
performed at or before Closing. Buyer shall have complied with and not be in
material breach of any of the covenants contained in Section 3.2.2 hereof.

3.4.2 Accuracy of Warranties and Representations. Each of the warranties and
representations of Buyer set forth in Section 3.2.2 hereof shall be true and
accurate in all material respects as if made as of the Closing Date, subject to
only changes made pursuant to Section 3.2.3. To the extent that any of such
representations and warranties are expressly limited to the Buyer’s Actual
Knowledge, satisfaction of this condition precedent shall require the actual
truth of the underlying facts and circumstances which are the subject of these
representations and warranties, without regard to the state of Buyer’s Knowledge
about such facts and circumstances. The foregoing notwithstanding,

36



--------------------------------------------------------------------------------



 



such failure of condition shall not be deemed to be or create liability for a
breach of the applicable Buyer’s representations and warranties contained herein
or constitute any other breach hereunder.

3.4.3 Existing Financing Release. Seller shall have received the fully executed
and dated Existing Financing Release from the Existing Lender.

3.4.5 No Adverse Change in Buyer. As of the Closing Date, there shall be no
litigation or administrative agency or other governmental proceeding pending or
threatened, which would materially adversely affect the ability of Buyer to
fully comply in all material respects with all of Buyer’s duties and obligations
contained in this Agreement or in any of the Buyer’s Closing Documents.

     3.4.6 Buyer’s Closing Documents. Buyer’s Closing Documents, to the extent
not attached as exhibits to this Agreement, shall be subject to and in
conformity with the terms and provisions of this Agreement, and otherwise in
form and content reasonably acceptable to Seller and Buyer.

If any of the foregoing conditions is not satisfied (or waived by Seller in
writing), Seller shall have the right to terminate this Agreement before Closing
on the Closing Date by written notice of such termination to Buyer and Escrow
Agent given at any time prior to the satisfaction of such condition, in which
event, the Escrow Agent shall refund the Deposit to Buyer and the Parties shall
be released from all further liability or obligations under this Agreement,
except as otherwise expressly set forth herein; but once Closing has occurred,
all of the foregoing conditions, to the extent not satisfied at Closing, shall
be deemed to have been waived by Seller.

3.5 Indemnities.

3.5.1 Buyer’s Activities on the Real Property. Buyer shall hold harmless,
indemnify and defend Seller from and against any and all claims, causes of
action, liabilities and losses, and expenses related thereto (including
reasonable attorneys’ fees), which Seller incurs by reason of any damage to the
Property (or any other property owned by any other person regardless of whether
it is located on the Real Properties or elsewhere) caused by, or any
third-person claim against Seller arising or asserted to arise out of, any
activity of Buyer, or any of Buyer’s agents, conducted on the Real Property
prior to Closing. Buyer shall, with reasonable promptness, repair any damage
caused to the Property (or any other property owned by any other person
regardless of whether it is located on the Real Property or elsewhere) by Buyer
or its agents as a result of any such activity. The limitations on Buyer’s
liability set forth in Section 3.2.5 above and Section 3.22 below shall not
apply to the Buyer’s indemnity obligations set forth in this Section 3.5.1.

3.5.2 Leases and Service Contracts and General Indemnity. Pursuant to the
Closing Indemnity Agreement, Seller shall hold harmless, indemnify and defend
Buyer from and against any and all claims, causes of action, liabilities and
losses, and expenses related thereto (including reasonable attorneys’ fees and
costs), which the Buyer incurs by reason of (i) any alleged default or failure
to perform an obligation on the part of the landlord

37



--------------------------------------------------------------------------------



 



under an applicable Lease or as vendee under an applicable Service Contract
based upon an event or condition occurring (or alleged to have occurred) prior
to the Closing Date; and (ii) any act or omission (where there is a duty to act)
by Seller occurring (or alleged to have occurred) prior to the Closing Date.
Pursuant to the Closing Indemnity Agreement, Buyer shall hold harmless,
indemnify and defend the Seller from and against any and all claims, causes of
action, liabilities and losses, and expenses related thereto (including
reasonable attorneys’ fees and costs), which the Seller incurs by reason of
(x) any alleged default or failure to perform an obligation on the part of the
landlord under an applicable Lease or as vendee under an applicable Service
Contract based upon an event or condition occurring (or alleged to have
occurred) on or after the Closing Date; and (y) any act or omission (where there
is a duty to act) by Buyer occurring (or alleged to have occurred) on or after
the Closing Date.

3.5.3 Survival. Notwithstanding any provisions of this Agreement to the
contrary, the provisions of, and the Buyer’s obligations under, Section 3.5.1
shall survive Closing or termination of this Agreement, as applicable, for a
period of three (3) years. Notwithstanding any provisions of this Agreement to
the contrary the provisions of, and the Parties’ respective obligations under,
Section 2.5.2 and Section 3.5.2 shall survive Closing for a period of twelve
(12) months following the Closing Date, and any indemnity claim by a Party
pursuant to Section 3.5.2 and Section 2.5.2 against the other Party shall be
forever barred, and a Party shall bring no action thereon, unless (i) a Party
gives the other Party written notice of such indemnity claim within twelve
(12) months following the Closing Date, and the said Party files an action on
such indemnity claim against the other Party in a court of appropriate
jurisdiction within fourteen (14) months following the Closing Date; and
(ii) the event or circumstance which gives rise to the indemnity claim is not
covered by such Party’s insurance policies, and if so covered, the indemnifying
Party shall reimburse the indemnified Party for its deductible, not to exceed
$10,000.00 per claim, or $25,000.00 in the aggregate. The indemnifications
contained in this Section 3.5 and Section 2.5.2 shall be set forth in the
Closing Indemnity Agreement and shall run to the benefit of the indemnified
Parties.

3.6 Damage, Destruction or Condemnation.

3.6.1 Risk of Loss. The risk of loss or damage to the Property by fire or other
casualty prior to Closing is borne by Seller. Seller shall give Buyer prompt
notice of any destruction of any part of the Property or any portion thereof or
the commencement of any condemnation proceedings against the Property or any
portion thereof between the Effective Date and the Closing Date.

3.6.2 Minor Casualty. If the Improvements are destroyed by fire or other
casualty prior to Closing and the estimated cost of repairs as reasonably and
mutually determined by Buyer and Seller is less than or equal to Five Hundred
Thousand Dollars ($500,000.00) (a “Minor Casualty”), Closing will occur and at
Closing:

(a) The Buyer shall receive a credit against the Purchase Price in an amount
equal to the aggregate estimated cost of repair of any damage to the Property
remaining unrepaired at Closing, and any unpaid costs of repairs performed prior

38



--------------------------------------------------------------------------------



 



to Closing for which Buyer will be responsible, and the future loss of rental
income as a result of the Minor Casualty as reasonably mutually determined by
Seller and Buyer;

(b) Buyer shall accept the Property with the Property affected by such Minor
Casualty in its damaged state;

(c) Seller shall have no obligation to repair or restore any damaged or
destroyed portions of the Property affected by such Minor Casualty;

(d) Seller shall maintain all rights to the Seller’s interest in and to all
proceeds of property insurance awards relating to such Minor Casualty and the
full right to settle insurance claims relating thereto; and

(e) Seller shall be permitted reasonable access the Property affected by the
Minor Casualty after Closing in connection with the completion by the Seller of
the claim process with the applicable insurance company, having insurance
coverage for such Minor Casualty.

3.6.3 Major Casualty. If the Improvements are destroyed by fire or other
casualty and the estimated cost of repairs as reasonably mutually determined by
Buyer and Seller is more than Five Hundred Thousand Dollars ($500,000.00) (a
“Major Casualty”), then Buyer or Seller may, as its sole and exclusive remedy,
waiving all other remedies, terminate this Agreement by giving notice to the
other Party within ten (10) days after the Major Casualty occurs, in which
event, the Escrow Agent shall return the Deposit to Buyer, and the parties have
no further rights, liabilities, or obligations under this Agreement (other than
those that expressly survive termination). If neither Buyer nor Seller, within
ten (10) days after the Major Casualty, terminates this Agreement as provided
above, then both Seller and Buyer shall be deemed to have elected to terminate
this Agreement pursuant to clause (i) above. If both Seller and Buyer elect to
proceed to Closing, which election shall be made within ten (10) days after the
Major Casualty occurs, then Closing will occur without reduction in the Purchase
Price and:

(a) At Closing, Seller shall assign to Buyer all of its interests in all
proceeds of property insurance awards relating to such Major Casualty (and
Seller shall execute all reasonably required assignment or other instruments to
confirm the foregoing), less any reasonable amounts actually paid by Seller to
repair, restore, or clean up the Property affected by such Major Casualty; and

(b) At Closing, Seller shall assign to Buyer all of its interests in all
proceeds of rental loss and business interruption insurance applicable to the
period after the Closing Date relating to such Major Casualty (and Seller shall
execute all reasonably required assignment or other instruments to confirm the
foregoing); and

(c) Buyer will pay and reimburse Seller the amount of any deductible under the
Seller’s property insurance policy and rental loss and business interruption

39



--------------------------------------------------------------------------------



 



insurance, if any, paid by the Seller before Closing; and

(d) Buyer will accept title to the Property with the Property affected by such
Major Casualty in its damaged state; and

(e) Seller shall have no obligation to repair or restore any damaged or
destroyed portions of the Property affected by such Major Casualty.

3.6.4 Condemnation. As a condition precedent to the obligations of the Buyer and
Seller to proceed to Closing hereunder, neither the whole nor any “Significant
Portion” (as hereinafter defined) of the Property shall have been acquired, or
shall be about to be acquired, by authority of any governmental agency or other
authority in the exercise of its power of eminent domain or by private purchase
in lieu thereof (a “Taking”). If such a Taking has occurred or if the Seller
shall have received written notice of any such contemplated Taking, Buyer or
Seller may, at its sole option (i) terminate this Agreement and Buyer shall
receive a full refund of the Deposit; or (ii) continue this Agreement, and Buyer
shall pay the full Purchase Price without reduction and accept an assignment of
Seller’s rights in any condemnation award (whether received prior to or after
Closing), and the Parties shall proceed to Closing; provided that, (A) Seller
shall not consent to any Taking or agree to any condemnation award without the
prior written consent of Buyer (which consent shall not be unreasonably withheld
or delayed); (B) prior to Closing, Seller shall provide Buyer with a reasonable
opportunity to participate with Seller in any negotiations relating to a Taking
affecting any portion of the Property or any condemnation award to be made in
connection therewith; and (C) Seller shall reasonably cooperate with Buyer after
Closing in prosecuting any claim for a condemnation award arising prior to
Closing. As used herein, a “Significant Portion” of the Property shall be deemed
to mean such portion of the Property as, when taken, would leave remaining a
balance of the Property that is commercially unreasonable for Buyer to use or
that would not permit Buyer to realize a reasonable return from the Property
(because of the area so taken or the location of the part so taken in relation
to the part not so taken), as determined by Buyer in its reasonable discretion.

     3.7 Assignment by Buyer. Buyer shall have the right to assign this
Agreement to such other entity in which Buyer has an ownership interest and
management control by delivering to Seller a written assignment and assumption
agreement (“Contract Assignment”) under which the assignee assumes all of
Buyer’s obligations under this Agreement. Seller shall have the right to approve
the form and substance of the Contract Assignment, which approval shall not be
unreasonably withheld, conditioned or delayed. Except as provided in the
foregoing two sentences, Buyer shall have no right to assign or transfer its
rights under this Agreement except with the prior written consent of Seller,
which Seller may withhold in its sole and absolute discretion. Seller shall have
no obligation to respect any assignment in violation of this Section and such an
assignment shall constitute a material breach of this Agreement on the part of
Buyer. No assignment shall relieve or excuse Buyer of its obligations and
liability hereunder. Seller’s consent to any one assignment shall not be deemed
a consent to any other assignment or a waiver of the requirement for its consent
to any other assignment.

     3.8 Termination. Intentionally Deleted.

40



--------------------------------------------------------------------------------



 



     3.9 Brokerage Commission. Seller and Buyer acknowledge that the Broker has
acted as the broker in connection with the transaction contemplated by this
Agreement. Seller agrees to pay the Broker as the total commission for services
rendered, the commission specified in separate listing agreement between Seller
and Broker. In the event that Closing shall fail to occur under this Agreement
for any reason whatsoever, Buyer and Seller shall not have any liability or
obligation to the Broker for any commission or other payment in connection with
this Agreement, including payment to the Broker by Seller of any portion of the
Deposit retained by Seller. Except as specified in this Section 3.9, Seller and
Buyer represent and warrant to each other that no other agent, broker, or finder
has acted for Seller or Buyer, as applicable, in connection with this Agreement.
Each of Seller and Buyer shall indemnify, defend and save the other Party hereto
harmless from and against any claims for brokerage, commission or finders’ fees
resulting from a breach of the foregoing representations and warranties of
Seller and Buyer. Nothing contained herein shall be deemed to make Broker a
third-party beneficiary of this Agreement or to create any obligation on the
part of any Party to close the sale and purchase of the Property for the
Broker’s benefit.

     3.10 Post-Closing Prorations and Adjustments; Possession. The Parties shall
make the following additional prorations and settlements:

3.10.1 Delinquent Rents. Any and all rents which are past due at Closing shall
not be adjusted; Buyer shall have no obligation to collect such past-due rents
but for a period of twelve (12) months after Closing, shall reimburse Seller for
such past-due rents when, as and if collected, net of reasonable costs of
collection; provided that, there shall be no costs of collection for any past
due rents collected within sixty (60) days after Closing), it being understood
that Buyer shall not be deemed to have collected such arrearage attributable to
the period prior to Closing until such Tenant is current in the payment of
rentals accruing on or after Closing and Buyer shall have recovered all
reasonable costs of collection. Seller shall retain the right after Closing to
sue for and collect any rents or other amount due under a Lease for a period
ending before Closing (but in no event shall Seller have the right to sue any
such Tenant for eviction), and Buyer shall reasonably cooperate with Seller, at
no cost to Buyer, in its efforts to collect any such amount. During the period
of the first sixty (60) calendar days after the Closing Date, Seller shall not
take any action to sue for or collect any rents or other amounts due and owing
under a Lease for a period prior to the Closing Date, but after the expiration
of said sixty (60) day period, Seller may at any time or times take such actions
as are permitted by the terms of this Section 3.10.1. Seller shall advise Buyer
in writing of the filing any law suit for the collection of rents or other
amounts due under a Lease, as described in the immediately preceding sentence,
and shall keep Buyer reasonably informed of the status of the proceedings in
such a suit during the course thereof. After the twelve (12) month period
following the Closing Date, Buyer shall have no further obligations to remit
rents owed to Seller.

3.10.2 Real Estate Taxes and Assessments; Utility Charges. If Closing prorations
of real estate taxes and assessments are based on other than the current year’s
tax bill, within thirty (30) days after such bill is issued to Buyer, Buyer
shall recompute such proration. If such recomputation results in a larger
proration credit to Seller, Buyer shall pay to

41



--------------------------------------------------------------------------------



 



Seller the additional amount due Seller within such thirty (30) days. If such
recomputation results in a larger proration credit to Buyer, Seller shall pay
Buyer the additional amount due Buyer within thirty (30) days after receiving
Buyer’s written recomputation of such proration, accompanied by a copy of such
tax bill. Any utility rebate received by Buyer after Closing for the period
prior to the Closing Date which has not already been paid or reimbursed by Buyer
shall be promptly paid over to Seller which obligation shall survive Closing
hereunder.

3.10.3 Remittal of Post-Closing Receipts to Buyer. Seller shall immediately
remit to Buyer each check or other payment which Seller receives after Closing
on account of rent or other amounts due under any Lease for any period ending
after Closing. The Buyer shall immediately remit to Seller each check or other
payment which the Buyer receives after Closing on account of rent or other
amounts due under any Lease for any period prior to Closing.

3.10.4 Determinations of Post-Closing Prorations and Adjustments. Except where
expressly provided otherwise, Buyer shall make the required determinations and
computations of all post-Closing prorations and other adjustments under this
Section 3.10 (the “Post-Closing Prorations”) and shall provide Seller with a
reasonably detailed written summary of each Post-Closing Proration, concurrently
with or prior to making any payment to or requesting any payment from Seller
under this Section 3.10 with respect thereto. Seller shall have the right after
reasonable prior notice to Buyer to audit all of Buyer’s books and records
pertaining to the Post-Closing Prorations. For these purposes, Buyer shall allow
Seller’s designated representatives access to such books and records, at the
Property or Buyer’s principal place of business, as applicable, at any time
during normal business hours and after reasonable prior notice, and Seller shall
have the right to make copies of such books and records (and the right to use
Buyer’s photocopying equipment to make such copies, paying Buyer its actual
out-of-pocket cost for such copying).

3.10.5 Possession. Seller agrees to give possession and occupancy of the
Property in its entirety to Buyer at the time of Closing, free and clear of all
leases, tenancies, and occupancies, except for the Leases and as otherwise
herein permitted. In the event that Seller shall fail so to do, Seller shall be
and become a tenant by sufferance of Buyer, and Seller hereby waives all notice
to quit as provided by the applicable laws of the governing jurisdictions.

     3.11 Section 1031 Exchange. Upon request of Seller to be made not later
than five (5) days prior to Closing, Buyer agrees to reasonably cooperate with
Seller (at its sole cost and expense) in structuring the purchase and sale of
the Property as contemplated by this Agreement as part of a like-kind exchange
pursuant to Section 1031 of the Code. Buyer agrees to take such steps and
execute such documents (at Seller’s sole cost and expense) as may be reasonably
required by Seller in order to substitute a qualified intermediary (within the
meaning of the Code) to act in the place of Seller. Buyer shall not be required
to incur any expense, to assume any liability, to provide any deposit or other
security or to permit Seller to use the Deposit in connection with such
like-kind exchange, or to be in the chain of title of any exchange property. The
like-kind exchange shall not reduce, diminish or adversely affect Seller’s
rights or remedies

42



--------------------------------------------------------------------------------



 



under this Agreement in any respect, nor shall the consummation of the exchange
cause any delay in the Closing. Buyer will have no responsibility or obligation
for any tax incidents or consequences in connection with the exchange.

     3.12 Notices. Except in the case (if any) where this Agreement expressly
provides for an alternate form of communication, any notice, consent, demand or
other communication to be delivered to a Party hereunder shall be deemed
delivered and received when made in writing and transmitted to the applicable
Party either by receipted courier service, recognized overnight courier service,
or by the United States Postal Service, first class registered or certified
mail, postage prepaid, return receipt requested, or by electronic facsimile
transmission (with a confirmatory copy currently transmitted by one of the other
permitted means of delivery as described herein) (“FAX”), at the address or
addresses indicated for such Party below (and/or to such other address as such
Party may from time to time by written notice given in conformity with this
Section 3.12 designate to the other):

         

  If to Seller:   Enterprise Dulles, LLC

      c/o Matan Property Management, Inc.

      4600 Wedgewood Boulevard

      Suite A

      Frederick, Maryland 21703

      Attention: Mark C. Matan

      Fax No.: 301-694-9214

      Phone: 301-694-9200

      Email: MarkMatan@aol.com (for informational purposes only)
 
       

  with a copy to:   Philip D. Topper, Jr., LLC

      110 North Court Street

      Frederick, Maryland 21701

      Attention: Philip D. Topper, Jr., Esq.

      Fax No.: 301-696-0858

      Phone: 301-696-9780

      Email: PhilTopper@aol.com (for informational purposes only)
 
       

  If to Buyer:   First Potomac Realty Trust

      7200 Wisconsin Avenue, Suite 310

      Bethesda, Maryland 20814

      Attention: Nicholas R. Smith

      Fax No.: 301-986-5554

      Phone: 301-986-9200

      Email: nsmith@first-potomac.com (for informational purposes only)

43



--------------------------------------------------------------------------------



 



         

  with a copy to:   Linowes and Blocher, LLP

      7200 Wisconsin Avenue, Suite 800

      Bethesda, MD 20814

      Attention: Richard M. Zeidman, Esq.

      Fax No.: 301-654-2801

      Phone: 301-961-5136

      Email: rzeidman@linowes-law.com ( for informational purposes only)

Notices given in conformity with this Section 3.12 shall be deemed delivered and
received: (A) on the date of delivery, if delivery is made by commercial courier
or recognized overnight courier or by FAX transmission and is completed before
5:00 pm recipient’s local time on a Business Day, as evidenced by courier
receipt or by the transmission log sheet generated by the sending FAX machine;
(B) if tendered for delivery by commercial courier or recognized overnight
courier between 9:00 am and 5:00 pm (recipient’s local time) on a Business Day
and refused, then on the date of such attempted delivery and refusal, as
evidenced by courier receipt; and (C) three (3) Business Days after being
deposited with the United States Postal Service by first class registered or
certified mail as required by this Section 3.12.

     3.13 Binding Effect. Except as otherwise expressly provided herein, this
Agreement shall bind and inure to the benefit of the Parties and their
respective heirs, successors and permitted assigns. Other than the Parties
hereto, nothing contained in this Agreement shall be deemed to make any person
or entity a third-party beneficiary of this Agreement.

     3.14 Entire Agreement; Modification; Severability. This Agreement
constitutes the entire agreement between the Parties pertaining to the subject
matter hereof and supersedes all prior agreements, understandings and
representations of the Parties with respect to the subject matter hereof
(including, without limitation, any letter of intent or other such written
proposal). This Agreement may not be modified, amended, supplemented or
otherwise changed, except by a writing executed by both Parties. If any term,
covenant, condition, provision or agreement herein contained is held to be
invalid, void or otherwise unenforceable by any court of competent jurisdiction,
the fact that such term, covenant, condition, provision or agreement is invalid,
void or otherwise unenforceable shall in no way affect the validity or
enforceability of any other term, covenant, condition, provision or agreement
herein contained.

     3.15 Captions. Article and section headings used herein are for convenience
of reference only and shall not affect the construction of any provision of this
Agreement.

     3.16 Interpretation. Each Party acknowledges that it and its legal counsel
have participated substantially in the drafting of this Agreement and agree that
in the interpretation and construction of this Agreement, no ambiguity, real or
apparent, in any provision hereof shall be construed against either Party by
reason of the role of such Party or its counsel in the drafting of such
provision.

     3.17 Mutual Cooperation; Further Assurances. The Parties shall cooperate
with each other as reasonably necessary to effect the provisions of this
Agreement, shall use reasonable and good faith efforts to satisfy conditions to
Closing and, at and after Closing, shall

44



--------------------------------------------------------------------------------



 



each execute and deliver such additional instruments or other documents as the
other may reasonably request to accomplish the purposes and intent of this
Agreement; provided, however, that nothing in this Section shall be deemed to
enlarge the obligations of the Parties hereunder or to require either Party to
incur any material expense or liability not otherwise required of it hereunder.

     3.18 Exhibits. Each of the exhibits attached hereto is hereby incorporated
herein to the same extent as if set forth herein in full.

     3.19 Counterparts; Facsimile Signatures. This Agreement, and any amendment
hereto, may be executed in any number of counterparts and by each Party on
separate counterparts, each of which when so executed and delivered shall be
deemed an original and all of which taken together shall constitute but one and
the same instrument. Any party may execute this Agreement by delivery to the
other party of a facsimile copy hereof evidencing such party’s signature. In any
such case the party executing by facsimile shall promptly thereafter provide a
signed original counterpart hereof to the other parties. This Agreement shall
not be binding until delivery of an original counterpart but upon such delivery
the Effective Date shall become the date of the delivery of the facsimile.

     3.20 Governing Law. This Agreement shall be deemed to be an agreement made
under the laws of the Commonwealth of Virginia and for all purposes shall be
governed by and construed in accordance with such laws.

     3.21 Remedies for Breach by Seller. In the event that Seller shall fail to
perform its obligations hereunder, including, but not limited to, to make full
Closing in accordance with the terms hereof, Buyer may (i) enforce specific
performance by Seller of its obligations hereunder, including, but not limited
to, to convey the Property to Buyer in accordance with this Agreement, and, in
connection therewith, enforce other non-monetary equitable remedies, including
injunctive relief, with the Deposit remaining in Escrow pending the resolution
of such specific performance action; or (ii) terminate this Agreement by giving
notice to Seller, in which event the Escrow Agent shall return the Deposit to
Buyer, and Seller shall reimburse Buyer for its actual third party due diligence
costs incurred in connection with this Agreement, but not to exceed $50,000.00,
and except as set forth in this Section 3.21, the Parties shall have no further
rights, liabilities, or obligations under this Agreement (other than those that
expressly survive termination) of this Agreement; or (iii) pursue Seller for
actual damages suffered or incurred by Buyer as a result of such breach by
Seller (expressly excluding indirect, consequential and punitive damages);
provided that, (1) Buyer shall make an election of the remedies available to
Buyer pursuant to this Section 3.21 within sixty (60) days after the date that
Buyer obtains Actual Knowledge of the breach of the obligations by Seller giving
rise to such election of remedies; (2) Buyer’s actual damage claim pursuant to
this Section 3.21 shall in no event exceed the total distributions Seller would
be entitled to receive upon the sale of the Property; and (3) Buyer may only
pursue the remedy of actual damages pursuant to this Section 3.21 in the event
that (A) in violation of this Agreement, Seller sells, pledges or encumbers the
Property, and the remedy of specific performance is not available to Buyer, or
(B) Seller has committed fraud. The provisions of this 3.21 shall be Buyer’s
sole and exclusive remedies for any breach of the obligations by Seller of the
terms of this Agreement, and Buyer hereby waives all other remedies.
Notwithstanding any provision to the contrary set forth herein, but subject to
the

45



--------------------------------------------------------------------------------



 



conditions and limitations set forth in Section 3.2.3.1 and Section 3.2.4,
nothing set forth herein shall limit or impair any remedies that may be
available to Buyer for or in connection with a breach by Seller of its Property
Representations set forth above in Section 3.2.1 or in connection with any
post-closing indemnities or other post-closing obligations of Seller that are
expressly set forth herein or in any of the Seller’s Closing Documents.

     3.22 LIQUIDATED DAMAGES AND LIMITATION ON REMEDIES FOR BREACH BY BUYER. IF
THE BUYER IN BREACH OF THIS AGREEMENT FAILS TO CLOSE OR TO PERFORM ANY OTHER
OBLIGATION REQUIRED OF IT PURSUANT TO THE TERMS OF THIS AGREEMENT, EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH HEREIN, SELLER SHALL, AS ITS SOLE AND EXCLUSIVE
REMEDY ON ACCOUNT OF SUCH FAILURE AND IN CONSIDERATION OF ITS WITHDRAWAL OF THE
PROPERTY FROM THE MARKET DURING THE TERM OF THIS AGREEMENT, BE ENTITLED TO
TERMINATE THIS AGREEMENT AND TO RECEIVE AND RETAIN, AS LIQUIDATED DAMAGES (AND
NOT AS A PENALTY), THE ENTIRE DEPOSIT; AND SELLER SPECIFICALLY WAIVES ANY RIGHT
SPECIFICALLY TO ENFORCE THE OBLIGATIONS OF THE BUYER HEREUNDER TO PURCHASE THE
PROPERTY OR FOR MONETARY DAMAGES. THE PARTIES ACKNOWLEDGE AND AGREE THAT:

3.22.1 THE WRONGFUL FAILURE BY THE BUYER TO CLOSE OR TO PERFORM ANY OTHER
OBLIGATION REQUIRED OF IT PURSUANT TO THE TERMS OF THIS AGREEMENT WILL CAUSE
SELLER TO INCUR LOSSES AND OTHER DAMAGES IN AN AMOUNT THAT WOULD BE EXTREMELY
DIFFICULT TO ASCERTAIN.

3.22.2 THE DEPOSIT BEARS A REASONABLE RELATIONSHIP TO THE DAMAGES WHICH THE
PARTIES ESTIMATE SELLER WILL SUFFER BY REASON OF THE BUYER’S WRONGFUL FAILURE TO
CLOSE AND IS NOT AN UNREASONABLE AMOUNT OF LIQUIDATED DAMAGES UNDER THE
CIRCUMSTANCES EXISTING AT THE TIME THIS AGREEMENT IS MADE.

3.22.3 SUCH LIQUIDATED DAMAGES ARE ALSO REASONABLE CONSIDERATION FOR SELLER’S
AGREEMENT TO LIMIT ITS REMEDIES AGAINST THE BUYER FOR SUCH A FAILURE TO CLOSE OR
TO PERFORM ANY OTHER OBLIGATION REQUIRED OF IT PURSUANT TO THE TERMS OF THIS
AGREEMENT.

3.22.4 THE BUYER HAS FULLY CONSIDERED THE PROVISIONS OF THIS SECTION 3.22 AND
HAS CONSULTED WITH ITS LEGAL COUNSEL WITH RESPECT THERETO.

3.22.5 THE FOREGOING SECTIONS SHALL NOT, HOWEVER, (i) APPLY IN THE EVENT BUYER
HAS COMMITTED FRAUD, OR (ii) LIMIT SELLER’S RIGHTS AND REMEDIES TO ENFORCE
OBLIGATIONS OF BUYER UNDER SECTIONS 3.1.2, 3.5.1, 3.9 AND/OR 3.25, OR OF THE
BUYER AS MAY BE SET FORTH ELSEWHERE IN THIS AGREEMENT OR IN THE BUYER’S CLOSING
DOCUMENTS, PROVIDED THAT IN NO EVENT SHALL THE AGGREGATE

46



--------------------------------------------------------------------------------



 



LIABILITY OF THE BUYER TO SELLER FOR ALL SUCH BREACHES EXCEED THE ACTUAL DAMAGES
INCURRED BY SELLER FOR OR IN CONNECTION WITH SUCH BREACH BY THE BUYER.

Any attendance or appearance at Closing by either party shall not nullify or
void this provision for payment of liquidated damages as Seller’s sole remedy.

     3.23 Recording. Neither this Agreement nor any notice or memorandum hereof
shall be recorded in any public record. A violation of this prohibition shall
constitute a material breach of this Agreement.

     3.24 TIME OF THE ESSENCE. TIME IS OF THE ESSENCE OF THIS AGREEMENT, AND OF
EACH COVENANT, AGREEMENT AND CONDITION REPRESENTED HEREOF THAT PROVIDES FOR
NOTICE TO BE GIVEN OR ACTION TAKEN ON A SPECIFIC DATE OR WITHIN A SPECIFIED
PERIOD OF TIME.

     3.25 Confidentiality. From and after the Effective Date, the Parties and
each of their respective representatives shall hold in strictest confidence the
terms of this transaction, the contents of all items delivered to Buyer pursuant
to Section 3.1.1, and all data and information obtained with respect to the
Property, by Seller or Buyer or their respective businesses, whether obtained
before or after the Effective Date, and shall not disclose the same to others;
provided, however, that it is understood and agreed that each of the Parties may
disclose such data and information to employees, consultants, accountants,
attorneys, existing and potential, members, partners, investors or lenders of
the Parties and as otherwise required to comply with applicable law or to
enforce the terms and provisions of this Agreement. In the event of a breach or
threatened breach by any Party or its respective agents or representatives of
this Section 3.25, the non-defaulting party hereunder shall be entitled to an
injunction restraining the defaulting party hereunder from disclosing, in whole
or in part, such confidential information. Nothing herein shall be construed as
prohibiting the Parties from pursuing any other available remedy at law or in
equity for such breach or threatened breach. Prior to Closing, Buyer and Seller
shall, at their option, confer and agree on a press release to be issued jointly
by Buyer and Seller disclosing the transaction and the appropriate time for
making such release. Neither Buyer nor Seller shall issue any press releases
with respect to the transaction contemplated in this Agreement without the prior
written approval of the other Party. The provisions of this Section 3.25 shall
survive Closing or the earlier termination of this Agreement for a period of one
(1) year. The obligation of confidentiality by the Parties and their respective
representatives as set forth in this Section 3.25 shall not apply to any data
and information with respect to the Property which is a matter of public record
or otherwise in the public domain.

     3.26.1 Terrorism/Patriot Act. Neither Buyer (nor any of Buyer’s affiliates)
is subject to sanctions of the United States government or in violation of any
federal, state, municipal or local laws, statutes, codes, ordinances, orders,
decrees, rules or regulations relating to terrorism or money laundering,
including, without limitation, Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001 (the “Executive Order”) and the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107-56, the “Patriot Act”). Neither
Buyer nor any Buyer affiliate is a “Prohibited Person,” which term is defined as
follows:

47



--------------------------------------------------------------------------------



 



  (i)   a person or entity that is listed in the Annex to, or is otherwise
subject to the provisions of, the Executive Order;     (ii)   a person or entity
owned or controlled by, or acting for or on behalf of, any person or entity that
is listed in the Annex to, or is otherwise subject to the provisions of, the
Executive Order;     (iii)   a person or entity with whom Seller is prohibited
from dealing or otherwise engaging in any transaction by any terrorism or
anti-money laundering Law, including the Executive Order and the Patriot Act;  
  (iv)   a person or entity who commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or     (v)   a person or
entity that is named as a “specially designated national and blocked person” on
the most current list published by the U.S. Treasury Department Office of
Foreign Asset Control at its official website,
http://www.treas.gov/ofac/tllsdn.pdf or any replacement website or other
replacement official publication of such list.

     3.26.2 Neither Buyer nor any affiliate of Buyer is or will (i) conduct any
business or engage in making or receiving any contribution of funds, goods or
services to or for the benefit of any Prohibited Person, (ii) deal in, or
otherwise engage in, any transaction relating to any property or interest in
property blocked pursuant to the Executive Order, or (iii) engage in or conspire
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth
in the Executive Order or the Patriot Act.

     3.26.3 Buyer shall deliver to Seller any certification or other evidence
reasonably requested from time to time by Seller confirming Buyer’s compliance
with the provisions this Section 3.26.

     3.26.4 The Buyer’s representations and warranties set forth in this
Section 3.26 shall survive the Closing or termination of this Agreement

[Signatures on Following Page]

48



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed
and delivered by their respective representatives, thereunto duly authorized, as
their free act and deed for the uses and purposes herein contained as of the
date first above written.

                     
WITNESS:
  SELLER:                
 
                        ENTERPRISE DULLES, LLC,         a Virginia limited
liability company         By:   Enterprise Dulles Management, LLC             a
Virginia limited liability company, Manager             By:   Enterprise Dulles
SPC, Inc.,                 a Virginia corporation, Manager    
 
                    /s/ Kyung Rhee

          By:   /s/ Mark C. Matan    
 
                    Kyung Rhee

              Mark C. Matan    

              President    

[Signatures Continue on Following Page]

 



--------------------------------------------------------------------------------



 



                 
WITNESS:
  BUYER:            
 
                    FIRST POTOMAC REALTY INVESTMENT         LIMITED PARTNERSHIP,
a Delaware         limited partnership    
 
                    By:   First Potomac Realty Trust, a Maryland            
real estate investment trust,             its general partner    
 
                /s/ Kyung Rhee

      By:   /s/ Nicholas R. Smith    
 
                Kyung Rhee

      Print Name:   Nicholas R. Smith    

               

      Title:   Executive VP    

               

 



--------------------------------------------------------------------------------



 



The undersigned agrees to serve as Escrow Agent in accordance with the terms and
conditions set forth under the foregoing Agreement:

             

  Chicago   Title Insurance Company    
 
           

  By:   /s/ Mary Lou Ryce     

           

Date of Escrow Agent’s Execution:

February 1, 2005

 



--------------------------------------------------------------------------------



 



[The following exhibits have been omitted from this filing. Any omitted exhibit
will be provided to the Commission upon request of the Company.]



LIST OF EXHIBITS

     
Exhibit A
  Legal Description of Land
Exhibit B
  Form of Certification Letter
Exhibit C
  Personal Property
Exhibit D
  Schedule of Leases (Rent Roll) for the Improvements
Exhibit E
  Intentionally Deleted
Exhibit F
  Intentionally Deleted
Exhibit G
  Services Contracts for the Property
Exhibit H
  Intentionally Deleted
Exhibit I
  Intentionally Deleted
Exhibit J
  Intentionally Deleted
Exhibit K
  Intentionally Deleted
Exhibit L
  List of Property Document Deliveries
Exhibit M
  List of Environmental Reports
Exhibit N
  Intentionally Deleted
Exhibit O
  Intentionally Deleted
Exhibit P
  Intentionally Deleted
Exhibit Q
  List of Existing Financing Documents
Exhibit R
  Form of Deposit Letter of Credit
Exhibit S
  Aged Delinquencies Report
Exhibit T
  Leasing and Tenant-Related Expenses

 